 



TERM LOAN AND SECURITY AGREEMENT

 

This TERM LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of October 4,
2013, is by and among HP Carteret, LLC, a Delaware limited liability company
(“Carteret”), HP Hamlet, LLC, a Delaware limited liability company (“Hamlet”),
HP Shelby, LLC, a Delaware limited liability company (“Shelby” and together with
Carteret and Hamlet, the “Borrowers” and each a “Borrower”) and The PrivateBank
and Trust Company, an Illinois banking corporation (together with its successors
and assigns, the “Lender”).

 

RECITALS:

 

A. Pursuant to the Closing Date Purchase Documents, the Borrowers desire to
purchase the Properties from the Closing Date Acquisition Sellers.

 

B. The Borrowers desire that the Lender extend the Loan to allow Borrower to pay
a portion of the purchase price payable to the Closing Date Acquisition Sellers
under the Closing Date Purchase Documents.

 

C. The Borrower desires to secure all of the Liabilities by granting to the
Lender, a security interest in and lien upon all of its tangible and intangible
assets, including the Real Property, the Sinking Fund Account and the Lease
Deposit Account.

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
of any loans or other financial accommodations now or hereafter made to or for
the benefit of the Borrower by the Lender, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto (intending to be legally bound) hereby agree as follows:

 

1. DEFINITIONS.

 

1.1 General Terms. When used herein, the following terms shall have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person (including,
without limitation, to the extent applicable, shareholders, members, directors,
partners, managers, and officers of such Person) directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to control another Person if such first
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Term Loan and Security Agreement as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Applicable Libor Margin” means an amount equal to four-hundred twenty-five
(425) basis points.

 



 

 

 

“Assignments of Representations and Warranties” means, collectively, the
Hamlet/Carteret Assignment of Representations and Warranties and the Shelby
Assignment of Representations and Warranties.

 

“Assignments of Rents and Leases” means, collectively, the Carteret House
Assignment of Rents and Leases, the Hamlet House Assignment of Rents and Leases
and the Shelby House Assignment of Rents and Leases, as the same may be amended,
supplemented or modified from time to time.

 

“Asset Disposition” shall mean the sale, lease, assignment or other transfer for
value (each a “Disposition”) by any Person of any asset or right of such Person
(including, the loss, destruction or damage of any thereof or any actual or
threatened (in writing to such Person) condemnation, confiscation, requisition,
seizure or taking thereof), other than (a) the Disposition of any asset which is
to be replaced, and is in fact replaced, within thirty (30) days with another
asset performing the same or a similar function and (b) the sale or lease of
inventory in the ordinary course of business.

 

“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by the Borrower with the Lender or any Affiliate of the Lender
concerning Bank Products.

 

“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower to the
Lender or any Affiliate of the Lender pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising.

 

“Bank Products” shall mean any service or facility extended to the Borrower by
the Lender or any Affiliate of the Lender including: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e)
automated clearing house or ACH transactions, (f) cash management, including
controlled disbursement, accounts or services or (g) Interest Rate Protection
Agreements.

 

“Base Rate” means the corporate base rate of interest per annum identified from
time to time by the Lender, as its base or prime rate, which rate shall not
necessarily be the lowest rate of interest which the Lender charges its
customers plus 200 basis points. Any change in the Base Rate shall be effective
as of the effective date of such change. Notwithstanding anything to the
contrary contained herein, for purposes of calculating the rate of interest in
this Agreement and the Note, in no event shall the Base Rate be below 5.25%.

 

“Base Rate Loan” means a Loan that bears interest at an interest rate based on
the Base Rate.

 

“Borrowing Notice” shall have the meaning ascribed to such term in Section 2.10
hereof.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Libor Loans, a day other than Saturday or Sunday on which banks are
open for business in Chicago, Illinois and on which dealings in United States
dollars are carried on in the London interbank market and (b) for all other
purposes, a day other than Saturday or Sunday on which banks are open for
business in Chicago, Illinois.

 



- 2 -

 

 

“Capital Expenditures” means, as to any Person, any and all expenditures of such
Person for fixed or capital assets, including, without limitation, the
incurrence of Capitalized Lease Obligations, all as determined in accordance
with GAAP, except that Capital Expenditures shall not include expenditures for
fixed or capital assets to the extent such expenditures are paid for or
reimbursed from the proceeds of insurance or the sale of other fixed or capital
assets, to the extent permitted hereunder.

 

“Capital Securities” shall mean, as to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date hereof, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations” means any amount payable with respect to any
lease of any tangible or intangible property (whether real, personal or mixed),
however denoted, which either (i) is required by GAAP to be reflected as a
liability on the face of the balance sheet of the lessee thereunder or (ii)
based on actual circumstances existing and ascertainable, either at the
commencement of the term of such lease or at any subsequent time at which any
property becomes subject thereto, can reasonably be anticipated to impose on
such lessee substantially the same economic risks and burdens, having regard to
such lessee’s obligations and the lessor’s rights thereunder both during and at
the termination of such lease, as would be imposed on such lessee by any lease
which is required to be so reflected or by the ownership of the leased property.

 

“Carteret House Assignment of Rents and Leases” means that certain Assignment of
Rents and Leases made by the Carteret, dated of even date herewith, as the same
may be amended, supplemented or modified from time to time.

 

“Carteret House Deed of Trust” means that certain Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing made by Carteret, dated of
even date herewith, granting and conveying to the Lender a first mortgage Lien
on that certain Real Property commonly identified as the Carteret House located
at 3020 Market Street, Newport, North Carolina, 28750, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Carteret House Facility” means the thirty-two (32) unit assisted living
facility known as the Carteret House located at 3020 Market Street, Newport,
North Carolina, 28750 operated by the Carteret House Operating Company.

 

“Carteret House Real Estate Lease” means that certain Lease dated as of the
Closing Date between Carteret and the Carteret House Operating Company regarding
the Carteret House Facility, pursuant to which Carteret leases the Real Property
owned by Carteret to the Carteret House Operating Company.

  

- 3 -

 



 

“Carteret House Operating Company” means Newport AL Holdings, LLC, a North
Carolina limited liability company.

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended.

 

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering dependents
of disabled veterans or dependents of certain deceased veterans not covered by
TRICARE, and all laws, rules, regulations, manuals, orders, guidelines or
requirements pertaining to such program including, without limitation, (a) all
federal statutes (whether set forth in 38 U.S.C. §1781 or elsewhere) affecting
such program or, to the extent applicable to CHAMPVA and (b) all rules,
regulations, manuals, orders and administrative, reimbursement and other
guidelines of all governmental authorities promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Change of Control” shall mean the occurrence of any of the following events:
(a) Cornerstone Operating Partnership, LP or one of its Affiliates shall cease
to control the Parent or (b) the Parent shall cease to, directly or indirectly,
own and control 100% of each class of the outstanding Capital Securities of the
Borrower. For the purpose hereof, the terms “control” or “controlling” shall
mean the possession of the power to direct, or cause the direction of, the
management and policies of the Borrower by contract or voting of securities or
ownership interests.

 

“Closing Date” means October 4, 2013.

 

“Closing Date Acquisition Sellers” means, collectively, the Hamlet/Carteret
House Seller and the Shelby House Seller.

 

“Closing Date Acquisitions” means, collectively, the Hamlet/Carteret House
Purchase and the Shelby House Purchase.

 

“Closing Date Purchase Documents” means, collectively, the Hamlet/Carteret House
Purchase Documents and the Shelby House Purchase Documents.

 

“CMS” means the Centers for Medicare and Medicaid Services of HHS and any Person
succeeding to the functions thereof.

 

“Code” means the Uniform Commercial Code as adopted in the State of Illinois;
provided, that if by reason of mandatory provisions of law, the perfection or
the effect of perfection or non-perfection of the security interests in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect on or after the date hereof in any other
jurisdiction, “Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy.

 



- 4 -

 

 

“Collateral” shall have the meaning ascribed to such term in Section 6.1 hereof.

 

“Commitment” shall have the meaning ascribed to such term in Section 2.1 hereof.

 

“Conversion Date” means a date on which any portion of the Loan is converted
from a Base Rate Loan to a Libor Loan.

 

“Credit Parties” means the Parent and the Borrowers.

 

“Deeds of Trust” means collectively, the Carteret House Deed of Trust, the
Hamlet House Deed of Trust and the Shelby House Deed of Trust.

 

“Default” means an event, circumstance or condition which through the passage of
time or the service of notice or both would (assuming no action is taken to cure
the same) mature into an Event of Default.

 

“Default Rate” shall have the meaning ascribed to such term in Section 2.5(a)
hereof.

 

“Deposit Accounts” means any deposit, securities, operating, lockbox, cash
collateral and blocked account, together with any funds, instruments or other
items credited to any such account from time to time, and all interest earned
thereon, including, without limitation, the Lease Deposit Account.

 

“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on any Person’s
financial statements and determined in accordance with GAAP.

 

“Duly Authorized Person” means (i) the manager of any Credit Party or any duly
authorized person of such Credit Party designated by such manager.

 

“EBITDA” means with respect to any Person, for any period of determination, the
sum for such period of: (i) Net Income for such period, plus (ii) Interest
Charges for such period, plus (iii) federal and state income taxes paid in cash
during such period, plus (iv) Depreciation, consistently applied.

 

“EBITDAR” means with respect to the Operating Companies on a consolidated basis,
but limited, however, to the Operating Companies’ operation of the Facilities,
for any period of determination, the sum for such period of: (i) Net Income for
such period, plus (ii) Interest Charges for such period, plus (iii) federal and
state income taxes paid in cash during such period, plus (iv) Depreciation,
consistently applied plus (v) Rent Expense; provided, however, that for purposes
of calculating EBITDAR of the Operating Companies, the aggregate expenses
associated with management fees paid by the Operating Companies during any
period of determination shall be deemed to be equal to the greater of (y) five
(5%) of the gross revenues of the Operating Companies or (z) the actual amount
paid by the Operating Companies in respect of management fees during such
period.

 



- 5 -

 

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement of even date herewith made by the Borrowers in favor of the Lender, in
form and substance acceptable to the Lender, as the same may be amended or
modified from time to time

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards, regulations and common law,
now or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Without limiting the generality of the
foregoing, Environmental Laws include CERCLA, the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.), the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.),
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.), the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any rules and regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes,
and all common law relating to Hazardous Substances, or protection or
restoration of, or liability for damage to, human health, the environment or
natural resources.

 

“Environmental Notice” means any summons, citation, written directive, written
information request, written notice of potential responsibility, notice of
deficiency or violation, written order, written claim, written complaint,
investigation, proceeding, judgment, or letter to any Borrower or any officer
thereof from the United States Environmental Protection Agency or other federal,
state or local agency or authority, or any other Person concerning any
intentional or unintentional act or omission that involves Management of
Hazardous Substances on or off the Real Property that could reasonably be
expected to result in such Borrower incurring a material liability or that could
reasonably be expected to have a Material Adverse Effect, or the imposition of
any Lien on any property of a Borrower, or any alleged violation of or
responsibility under Environmental Laws that is reasonably likely to result in a
Borrower incurring a material liability or that is reasonably likely to have a
Material Adverse Effect, and, after reasonable inquiry, any knowledge of any
facts that is reasonably likely to give rise to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with the regulations thereunder.

 

“ERISA Affiliate” means any corporation, trade or business, which together with
any Credit Party would be treated as a single employer under Section 4001 of
ERISA.

 

“Event of Default” shall have the meaning ascribed to such term in Section 10.1
hereof.

 

“Facilities” means, collectively, the Carteret House Facility, the Hamlet House
Facility and the Shelby House Facility. “Facility” means any one of the
Facilities.

 



- 6 -

 

 

“Financing Agreements” means the Note, the Pledge Agreement, the Deeds of Trust,
the Assignments of Rents and Leases, the Environmental Indemnity Agreement, the
Assignments of Representations and Warranties, any Interest Rate Protection
Agreement, any Bank Product Agreement, and any other instrument, document or
agreement executed or delivered in connection with this Agreement or any of the
foregoing, in each case evidencing, securing or relating to the Loans and the
Liabilities, whether heretofore, now, or hereafter executed by or on behalf of
any Credit Party, any Affiliate of the Credit Parties, or any other Person, and
delivered to or in favor of the Lender, together with all agreements and
documents referred to therein or contemplated thereby, as each may be amended,
modified, replaced, restated or supplemented from time to time.

 

“Fiscal Quarter” means the three (3) month period ending on each March 31, June
30, September 30 and December 31 of each calendar year.

 

“Fiscal Year” means the twelve (12) month period commencing on January 1 and
ending on December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means, for any period of determination, on a
trailing twelve-month basis, the ratio of (a) EBITDA of the Borrowers, to (b)
Fixed Charges of the Borrowers; provided, however, that (i) with respect to the
calculation for the Fiscal Quarter ended December 31, 2013, the Fixed Charge
Coverage Ratio will be calculated for the three (3) month period then ended,
(ii) with respect to the calculation for the Fiscal Quarter ended March 31,
2014, the Fixed Charge Coverage Ratio will be calculated for the six (6) month
period then ended, (iii) with respect to the calculation for the Fiscal Quarter
ended June 30, 2014, the Fixed Charge Coverage Ratio will be calculated for the
nine (9) month period then ended and (iv) with respect to the calculation for
the Fiscal Quarter ended September 30, 2014 and for the calculation as of each
Fiscal Quarter thereafter, the Fixed Charge Coverage Ratio will be calculated
for the twelve (12) month period then ended.

 

“Fixed Charges” means, for any period of determination, the sum of, without
duplication, (a) the aggregate amount of any and all advances and distributions
made by any Borrower to any Person, including, without limitation, to any
Affiliate of a Borrower during such period, (b) Interest Charges of the
Borrowers for Indebtedness that is paid or becomes due during such period, (c)
regularly scheduled principal payments made by the Borrowers for Indebtedness
during such period, (d) unfinanced Capital Expenditures of the Borrowers made
during such period and (e) payments made by the Borrowers in respect of federal,
state and local taxes during such period, including taxes assessed in connection
with Real Property.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable to the circumstances as of the date of determination.

 



- 7 -

 

 

“General Intangibles” means “general intangibles” as defined in the Code,
including, without limitation, any and all general intangibles, choses in
action, causes of action, rights to the payment of money (other than accounts
receivable), and all other intangible personal property of each Borrower of
every kind and nature wherever located and whether currently owned or hereafter
acquired by such Borrower (other than accounts receivable), including, without
limitation, corporate or other business records, inventions, designs, patents,
patent applications, service marks, service mark applications, trademark
applications, brand names, tradenames, trademarks and all goodwill symbolized
thereby and relating thereto, tradestyles, trade secrets, registrations,
computer software, advertising materials, distributions on certificated and
uncertificated securities, investment property, securities entitlements,
goodwill, operational manuals, product formulas for industrial processes,
blueprints, drawings, copyrights, copyright applications, rights and benefits
under contracts, licenses, license agreements, permits, approvals,
authorizations which are associated with the operation of such Borrower’s
business and granted by any Person, franchises, customer lists, deposit
accounts, tax refunds, tax refund claims, and any letters of credit, guarantee
claims, security interests or other security held by or granted to such Borrower
to secure payment by an account debtor of any of such Borrower’s accounts
receivable, and, to the maximum extent permitted by applicable law, any
recoveries or amounts received in connection with any litigation or settlement
of any litigation.

 

“Hamlet House Assignment of Rents and Leases” means that certain Assignment of
Rents and Leases made by the Hamlet, dated of even date herewith, as the same
may be amended, supplemented or modified from time to time.

 

“Hamlet House Deed of Trust” means that certain Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing made by Hamlet, dated of even
date herewith, granting and conveying to the Lender a first mortgage Lien on
that certain Real Property commonly identified as the Hamlet House located at
632 Freeman Mill Road, Hamlet, North Carolina, 28345, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Hamlet House Operating Company” means Hamlet AL Holdings, LLC, a North Carolina
limited liability company.

 

“Hamlet House Facility” means the forty (40) unit assisted living facility known
as the Hamlet House located at 632 Freeman Mill Road, Hamlet, North Carolina,
28345 operated by the Hamlet House Operating Company.

 

“Hamlet House Real Estate Lease” means that certain Lease dated as of the
Closing Date between Hamlet and the Hamlet House Operating Company regarding the
Hamlet House Facility, pursuant to which Hamlet leases the Real Property owned
by Hamlet to the Hamlet House Operating Company.

 

“Hamlet/Carteret Assignment of Representations and Warranties” shall mean that
certain Assignment of Representations and Warranties executed by Hamlet and
Carteret in favor of Lender and acknowledged by the Hamlet/Carteret House Seller
dated as of the Closing Date.

 

“Hamlet/Carteret House Purchase” means the transactions represented by the
purchase of the assets of the Hamlet/Carteret House Seller by Hamlet and
Carteret, pursuant to, and together with the other transactions described in,
the Hamlet/Carteret Purchase Documents.

 



- 8 -

 

 

“Hamlet/Carteret House Purchase Agreement” shall mean that certain Purchase and
Sale Agreement by and among Cornerstone Core Properties REIT, Inc., a Maryland
corporation, or its assignee and the Hamlet/Carteret House Seller dated as of
July 30, 2013, as such Purchase and Sale Agreement has been assigned by
Cornerstone Core Properties REIT, Inc. to Hamlet and Carteret pursuant to that
certain Assignment and Assumption of Purchase Agreement dated as of the Closing
Date.

 

“Hamlet/Carteret House Purchase Documents” shall mean the Hamlet/Carteret House
Purchase Agreement and all agreements, certificates, schedules, exhibits and
other documents executed and/or delivered in connection therewith, including,
without limitation, the Hamlet/Carteret Real Estate Lease.

 

“Hamlet/Carteret House Seller” shall mean, collectively, Hamlet Health
Investors, LLC, a North Carolina limited liability company and Newport Health
Investors, LLC, a North Carolina limited liability company.

 

“Hazardous Substances” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance,”
“medical wastes” or other similar term or phrase under any Environmental Laws,
or (b) petroleum or any fraction or by-product thereof, asbestos,
polychlorinated biphenyls (PCB’s), or any radioactive substance.

 

“Healthcare Laws” means all applicable laws relating to the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, the operation
of medical or senior housing facilities (such as, but not limited to, nursing
homes, skilled nursing facilities, rehabilitation hospitals, intermediate care
facilities, assisted living and adult care facilities and other long-term care
facilities), patient healthcare, patient healthcare information, patient abuse,
the quality and adequacy of medical care, rate setting, equipment, personnel,
operating policies, fee splitting, including, without limitation, (a) all
federal and state fraud and abuse laws, including, but not limited to the
federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(6)), the Stark Law (42 U.S.C.
§1395nn), the civil False Claims Act (31 U.S.C. §3729 et seq.); (b) HIPAA, (c)
Medicare; (d) Medicaid; (e) TRICARE and CHAMPVA; (f) quality, safety and
accreditation standards and requirements of all applicable state laws or
regulatory bodies; (g) all laws, policies, procedures, requirements and
regulations pursuant to which licenses, approvals and accreditation certificates
are issued in order to operate medical or senior housing facilities; and (h) any
and all other applicable health care laws (whether federal, state/commonwealth,
or otherwise), regulations, manual provisions, policies and administrative
guidance, as each of the foregoing may be amended from time to time.

 

“HHS” means the United States Department of Health and Human Services and any
Person succeeding to the functions thereof.

 



- 9 -

 

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder

 

“Indebtedness” with respect to any Person means, as of the date of determination
thereof, (a) all of such Person’s indebtedness for borrowed money, (b) all
indebtedness of such Person or any other Person secured by any Lien with respect
to any property or asset owned or held by such Person, regardless whether the
indebtedness secured thereby shall have been assumed by such Person or such
Person has become liable for the payment thereof, (c) all Capitalized Lease
Obligations, or conditional sale or other title retention agreement with respect
to property used and/or acquired by such Person even though the rights and
remedies of the lessor, seller and/or lender thereunder are limited to
repossession of such property, (d) all unfunded pension fund obligations and
liabilities, (e) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (f) all obligations in respect of letters of
credit, whether or not drawn, and bankers’ acceptances issued for the account of
such Person, (g) deferred and/or accrued taxes, (h) all guarantees by such
Person, or any undertaking by such Person to be liable for, the debts or
obligations of any other Person and (i) all other indebtedness of such Person,
now or hereafter owing, due or payable, however evidenced, created, incurred or
owing and however arising, which is customarily identified as indebtedness on a
balance sheet or financial statement.

 

“Indemnified Parties” shall have the meaning ascribed to such term in Section
11.16 hereof.

 

“Interest Charges” shall mean, as to any Person, for any period, the sum of: (a)
all interest, charges and related expenses payable with respect to that fiscal
period to a lender in connection with borrowed money or the deferred purchase
price of assets that are treated as interest in accordance with GAAP, plus (b)
the portion of Capitalized Lease Obligations with respect to that fiscal period
that should be treated as interest in accordance with GAAP, plus (c) all charges
paid or payable (without duplication) during that period with respect to, in the
case of a Borrower or an Operating Company, any Interest Rate Protection
Agreements.

 

“Interest Rate Protection Agreement” means any interest rate, currency or
commodity swap agreement, cap agreement or collar agreement or any other
so-called “swap” agreement, or similar arrangement entered into at any time with
the intent of protecting against fluctuations in interest rates, between any
Credit Party and the Lender (or any Affiliate of the Lender) relating to any of
the Liabilities, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Lease Deposit Account” has the meaning set forth in Section 8.9 of this
Agreement.

 

“Liabilities” means any and all of any Credit Party’s liabilities, obligations
and Indebtedness to the Lender of any and every kind and nature, whether
heretofore, now or hereafter owing, arising, due or payable and howsoever
evidenced, created, incurred, acquired, or owing, whether primary, secondary,
direct, indirect, contingent, absolute, fixed or otherwise (including, without
limitation, payments of or for principal, interest, default interest, fees,
costs, expenses, and/or indemnification, and obligations of performance, and any
interest that accrues after commencement of any insolvency or bankruptcy
proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such insolvency or bankruptcy proceeding), under, evidenced by or
relating to this Agreement (including, without limitation, the Loan or the Bank
Product Obligations) or the other Financing Agreements to which any Credit Party
is a party (including, without limitation, any Interest Rate Protection
Agreement), and any refinancings, substitutions, extensions, renewals,
replacements and modifications for or of any or all of the foregoing.

 



- 10 -

 

 

“Libor Base Rate” means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Libor Interest Period are offered in the London Interbank Eurodollar
market at 11:00 a.m. (London time) two Business Days prior to the commencement
of such Libor Interest Period (or three Business Days prior to the commencement
of such Libor Interest Period if banks in London, England were not open and
dealing in offshore United States dollars on such second preceding Business
Day), as displayed in the Bloomberg Financial Markets system (or other
authoritative source selected by the Lender in its sole discretion), divided by
(b) a number determined by subtracting 1.00 from the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D). The
Lender’s determination of the Libor Base Rate shall be conclusive, absent
manifest error. Notwithstanding anything to the contrary contained herein, for
purposes of calculating the rate of interest in this Agreement and any Note, in
no event shall the Libor Base Rate be below one percent (1.00%).

 

“Libor Interest Period” means, with respect to a Libor Loan, a period of one
month commencing on a Business Day. Such Libor Interest Period shall end on (but
exclude) the day which corresponds numerically to the date one month thereafter;
provided, however, that if a Libor Interest Period would otherwise end on a day
that is not a Business Day, such Libor Interest Period shall end on the next
succeeding Business Day; provided, further, that if such next succeeding
Business Day occurs after the applicable period, such Libor Interest Period
shall end on the immediately preceding Business Day.

 

“Libor Loan” means a Loan which bears interest at a Libor Rate.

 

“Libor Rate” means, with respect to a Libor Loan for the relevant Libor Interest
Period, the sum of the Libor Base Rate applicable to that Libor Interest Period,
plus the Applicable Libor Margin.

 

“Lien” means any lien, security interest, mortgage, pledge, hypothecation,
collateral assignment, or other charge, encumbrance or preferential arrangement,
including, without limitation, the retained security title of a conditional
vendor or lessor.

 

“Loan Account” shall have the meaning ascribed to such term in Section 2.3
hereof.

 

“Loan” shall have the meaning ascribed to such term in Section 2.1 hereof.

 

“Manage” or “Management” means to generate, handle, manufacture, process, treat,
store, use, re-use, refine, recycle, reclaim, blend or burn for energy recovery,
incinerate, accumulate speculatively, transport, transfer, dispose of, release,
threaten to release or abandon Hazardous Substances.

 



- 11 -

 

 

“Management Agreements” means, as applicable, the Management Agreement by and
between each Operating Company and the Management Company, with respect to the
provision of certain services for each Facility.

 

“Management Company” means, collectively, Meridian Senior Living, LLC and its
Affiliates.

 

“Material Adverse Change” or “Material Adverse Effect” means either (a) the
termination of any Operating Company’s continued participation in Medicaid
reimbursement program for any reason, or (b) any other change, event, action,
condition or effect which, individually or in the aggregate, either (i) impairs
the legality, validity or enforceability of this Agreement or any Financing
Agreement, (ii) impairs the fully perfected first priority status of the Liens
granted hereunder and under the Financing Agreements in favor of the Lender in
the Collateral or any other assets pledged in favor of Lender to secure the
Liabilities or any portion thereof (subject only to the Permitted Liens) or
(iii) materially and adversely affects the business, property or assets (whether
real or personal), operations, performance, or condition (financial or
otherwise) of any Borrower or any or all of the Collateral, or the ability of
any Borrower to repay the Liabilities when due or declared due or the ability of
any Credit Party’s ability to perform the obligations under this Agreement and
the Financing Agreements to which it is a party.

 

“Maturity Date” means, the earlier of (i) October 4, 2016, (ii) such other date
on which the Commitment shall terminate pursuant to Section 10.2 hereof, or
(iii) such other date as is mutually agreed in writing among the Borrowers and
the Lender.

 

“Maximum Facility” means, as of the Closing Date, an amount equal to the lesser
of (i) Eleven Million Four Hundred Thousand and No/100 Dollars ($11,400,000.00),
(ii) 75% of the loan-to-value ratio using an income approach of the Real
Property as set forth on the most recent appraisal prepared and delivered to
Lender in accordance with the terms hereof or (iii) 75% of the purchase price
required to be paid by the Borrowers under the Closing Date Purchase Documents
in connection with the Closing Date Acquisitions.

 

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

 

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

 

“Multiemployer Plan” shall have the meaning ascribed to such term in Section
7.19 hereof.

 

“Net Income” shall mean, with respect to any Person for any period, the net
income (or loss) of such Person for such period as determined in accordance with
GAAP, excluding any gains from Asset Dispositions, any extraordinary gains and
any gains from discontinued operations.

 



- 12 -

 

 

“Note” shall have the meaning ascribed to such term in Section 2.1 hereof.

 

“Operating Companies” means, collectively, the Carteret House Operating Company,
the Hamlet House Operating Company and the Shelby House Operating Company.
“Operating Company” means any of the Operating Companies.

 

“Parent” means NHP Holding Co., LLC, a Delaware limited liability company.

 

“PBGC” shall have the meaning ascribed to such term in Section 7.19 hereof.

 

“Permitted Liens” shall have the meaning ascribed to such term in Section 9.1
hereof.

 

“Permitted Prepayment” means the refinancing of the Liabilities in full in cash
through the U.S. Department of Housing and Urban Development.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, limited liability company, unincorporated organization, association,
corporation, institution, entity, party, or government (whether national,
federal, state, provincial, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).

 

“Plan” shall have the meaning ascribed to such term in Section 7.19 hereof.

 

“Pledge Agreement” means the Pledge Agreement dated of even date herewith
executed by Parent, in favor of the Lender, pursuant to which the Parent has
pledged all of the Capital Securities of each Borrower to Lender as security for
the Liabilities, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Prepayment Premium” means, with respect to prepayment of the Loan: (i) three
percent (3%) of the amount of the outstanding principal balance of the Loan
prepaid if such prepayment occurs on or prior to the first (1st) year
anniversary of the Closing Date; (ii) two percent (2%) of the amount of the
outstanding principal balance of the Loan prepaid if such prepayment occurs on
or prior to the second (2nd) year anniversary of the Closing Date but after the
first anniversary of the Closing Date; and (iii) one percent (1%) of the amount
of the outstanding principal balance of the Loan prepaid if such prepayment
occurs on or prior to the third (3rd) year anniversary of the Closing Date but
after the second year anniversary of the Closing Date; provided, however, that,
to the extent any prepayment of the Loan occurs in connection with the Permitted
Prepayment, the Prepayment Premium shall be 0%.

 

“Prohibited Transaction” shall have the meaning ascribed to such term in ERISA.

 

“Property” means, as applicable, any and all real property owned, leased,
sub-leased or used at any time by any Borrower, including, without limitation,
the Real Property.

 

“Rate Option” means the Libor Rate or the Base Rate.

 



- 13 -

 

 

“Real Estate Leases” means, collectively, the Carteret House Real Estate Lease,
the Hamlet House Real Estate Leases and the Shelby House Real Estate Lease.
“Real Estate Lease” means any of the Real Estate Leases.

 

“Real Property” means the any real estate on which any Facility is located.

 

“Release” means any actual or threatened spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of Hazardous Substances into the environment, as “environment” is
defined in CERCLA.

 

“Rent Expense” shall mean all rental or lease expense of the Operating Companies
in connection with Real Property leased by any Borrower to any Operating
Company.

 

“Respond” or “Response” means any action taken pursuant to Environmental Laws to
correct, remove, remediate, cleanup, prevent, mitigate, monitor, evaluate,
investigate or assess the Release of a Hazardous Substance.

 

“Shelby Assignment of Representations and Warranties” shall mean that certain
Assignment of Representations and Warranties executed by Shelby in favor of
Lender and acknowledged by the Shelby House Seller dated as of the Closing Date.

 

“Shelby House Assignment of Rents and Leases” means that certain Assignment of
Rents and Leases made by the Shelby, dated of even date herewith, as the same
may be amended, supplemented or modified from time to time.

 

“Shelby House Deed of Trust” means that certain Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing made by Shelby, dated of even
date herewith, granting and conveying to the Lender a first mortgage Lien on
that certain Real Property commonly identified as the Shelby House located at
950 Hardin Drive, Shelby, North Carolina, 28150, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Shelby House Facility” means the sixty (60) unit assisted living facility known
as the Shelby House located at 950 Hardin Drive, Shelby, North Carolina, 28150
operated by the Shelby House Operating Company.

 

“Shelby House Real Estate Lease” means that certain Lease dated as of the
Closing Date between Shelby and the Shelby House Operating Company regarding the
Shelby House Facility, pursuant to which Shelby leases the Real Property owned
by Shelby to the Shelby House Operating Company.

 

“Shelby House Purchase” means the transactions represented by the purchase of
the assets of the Shelby House Seller by Shelby, pursuant to, and together with
the other transactions described in, the Shelby House Purchase Documents.

 

“Shelby House Purchase Agreement” shall mean that certain Purchase and Sale
Agreement by and between Cornerstone Core Properties REIT, Inc., a Maryland
corporation, or its assignee and the Shelby House Seller dated as of July 30,
2013, as such Purchase and Sale Agreement has been assigned by Cornerstone Core
Properties REIT, Inc. to Shelby pursuant to that certain Assignment and
Assumption of Purchase Agreement dated as of the Closing Date.

 



- 14 -

 

 

“Shelby House Purchase Documents” shall mean the Shelby House Purchase Agreement
and all agreements, certificates, schedules, exhibits and other documents
executed and/or delivered in connection therewith, including, without
limitation, the Shelby House Real Estate Lease.

 

“Shelby House Operating Company” means Shelby House, LLC, a North Carolina
limited liability company.

 

“Shelby House Seller” shall mean, WPC Salem, LLC, a North Carolina limited
liability company.

 

“Sinking Fund Account” shall have the meaning ascribed to such term in Section
6.8 hereof.

 

“Subordinated Debt” means any and all Indebtedness owing by any Borrower to a
third party that has been subordinated to the Liabilities in writing on terms
and conditions satisfactory to the Lender in its sole and absolute
determination.

 

“Tax Code” shall have the meaning ascribed to such term in Section 7.19 hereof.

 

“Tax Liability Amount” shall have the meaning ascribed to such term in Section
9.9 hereof.

 

“Taxes” shall have the meaning ascribed to such term in Section 3.3 hereof.

 

“TRICARE” means the medical program for active duty members, qualified family
members, CHAMPUS eligible retirees and their family members and survivors, of
all uniformed services.

 

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given to such
terms in accordance with GAAP. If changes in GAAP shall be mandated by the
Financial Accounting Standards Board or shall be recommended by the Borrowers’
certified public accountants, and such changes would materially modify the
interpretation or computation of the financial covenants set forth in Section
9.12 hereof at the time of execution hereof, then in such event such changes
shall not be followed in calculating such financial covenants.

 

1.3 Others Defined in Code. All terms contained in this Agreement (and which are
not otherwise specifically defined herein) shall have the meanings provided by
the Code to the extent the same are used or defined therein.

 

1.4 Other Interpretive Provisions.

 



- 15 -

 

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context so requires, the neuter
gender includes the masculine and feminine, the single number includes the
plural, and vice versa.

 

(b) Section and Schedule references are to this Agreement unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

 

(c) The term “including” is not limiting, and means “including, without
limitation”.

 

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

 

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Financing Agreements) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of this Agreement or any Financing Agreement, and
(ii) references to any statute or regulation shall be construed as including all
statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation.

 

2. COMMITMENT; INTEREST; FEES.

 

2.1 Loan. On the terms and subject to the conditions set forth in this
Agreement, and provided there does not then exist an Event of Default, the
Lender shall, following the execution of this Agreement by the Borrowers and the
Lender, extend in one (1) advance a term loan (the “Loan”) to the Borrowers in
an aggregate principal amount equal to the lesser of (y) Eleven Million Four
Hundred Thousand and No/100 Dollars ($11,400,000.00) or (z) the Maximum
Facility. The Borrowers agree to deposit with the Lender (for further deposit
into the Sinking Fund Account), payments in respect of the Loan based on a
twenty-five (25) year amortization schedule in consecutive monthly installments
as follows:

 

  Year 1:   $230,000 annually ($19,167/month)   Year 2:   $240,000 annually
($20,000/month)   Year 3:   $260,000 annually ($21,667/month)

 



 

, together with interest accrued thereon, each payable on the first day of each
calendar month, commencing on November 1, 2013, and otherwise in accordance with
Section 2.5 hereof, with a final installment of the aggregate unpaid principal
balance of the Loan, together with interest accrued thereon, payable on the
Maturity Date. Monthly interest payments on the Loan shall be computed using the
interest rate then in effect and based on the outstanding principal balance of
the Loan. Any amounts paid or applied to the principal balance of the Loan
(whether by mandatory prepayment or otherwise) may not be reborrowed hereunder.
The Lender's commitment hereunder to make the Loan is hereinafter called the
“Commitment”. At the Maturity Date, the outstanding principal balance of the
Loan shall be immediately due and payable, together with any remaining accrued
interest thereon, to Lender by Borrowers. At the Maturity Date, the Borrowers
hereby authorize and direct the Lender to apply all amounts deposited in the
Sinking Fund Account to the outstanding amount of the Loan. The Loan shall be
evidenced by a promissory note (hereinafter, as the same may be amended,
modified or supplemented from time to time, and together with any renewals or
extensions thereof or exchanges or substitutions therefor, called the “Note”),
duly executed and delivered by the Borrowers, in form and substance reasonably
satisfactory to the Lender, with appropriate insertions, dated the Closing Date,
payable to the order of the Lender in the principal amount of Eleven Million
Four Hundred Thousand and No/100 Dollars ($11,400,000.00). THE PROVISIONS OF THE
NOTE NOTWITHSTANDING, THE LOAN SHALL BECOME IMMEDIATELY DUE AND PAYABLE UPON THE
EARLIEST TO OCCUR OF (X) THE MATURITY DATE; (Y) THE ACCELERATION OF THE
LIABILITIES PURSUANT TO SECTION 10.2 HEREOF; AND (Z) THE TERMINATION OF THIS
AGREEMENT (WHETHER BY PREPAYMENT OR OTHERWISE) IN ACCORDANCE WITH ITS TERMS.

 



- 16 -

 

 

2.2 Reserved.

 

2.3 The Borrowers’ Loan Account. The Lender shall maintain a loan account (the
“Loan Account”) on its books for the Borrowers in which shall be recorded (a)
all advances of the Loan made by the Lender to the Borrowers pursuant to this
Agreement, (b) all payments made by the Borrowers on or with respect to such
Loan, and (c) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest. All entries in the Loan Account shall be made in accordance with the
Lender’s customary accounting practices as in effect from time to time. The
Borrowers, jointly and severally, promise to pay the amount reflected as owing
by Borrowers under their Loan Account and all of their other obligations
hereunder as such amounts become due or are declared due pursuant to the terms
of this Agreement. Notwithstanding the foregoing, the failure so to record any
such amount or any error in so recording any such amount shall not limit or
otherwise affect the Borrowers’ joint and several obligations under this
Agreement or under the Note to repay the outstanding principal amount of the
Loan together with all interest accruing thereon.

 

2.4 Statements. The Loan to the Borrowers, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by the Lender
in its internal data control systems showing the date, amount and reason for
each such debit or credit. Until such time as the Lender shall have rendered to
the Borrowers written statements of account as provided herein, the balance in
the Loan Account, as set forth on the Lender’s most recent computer printout,
shall be rebuttably presumptive evidence of the amounts due and owing the Lender
by the Borrowers. From time to time the Lender shall render to the Borrowers a
statement setting forth the balance of the Loan Account, including principal,
interest, expenses and fees. Each such statement shall be subject to subsequent
adjustment by the Lender but shall, absent manifest errors or omissions, be
presumed correct and binding upon the Borrowers.

 

2.5 Interest. (a) The Borrowers agree to pay to the Lender interest on the daily
outstanding principal balance of (i) the Base Rate Loans at the Base Rate from
time to time in effect and (ii) the Libor Loans at the Libor Rate; provided,
however, that immediately following the occurrence and during the continuance of
an Event of Default, and notwithstanding any other provisions of this Agreement
to the contrary, the Borrowers agree to pay to the Lender interest on the
outstanding principal balance of the Loans at the per annum rate of three
percent (3%) plus the rate otherwise payable hereunder with respect to such
Loans (the “Default Rate”).

 



- 17 -

 

 

(b) Accrued interest on each Base Rate Loan shall be payable in arrears on the
first calendar day of each month and at maturity, such payments to commence on
November 1, 2013; provided, however, accrued interest on each Libor Loan shall
be payable on the last day of the Libor Interest Period relating to such Libor
Loan and at maturity, commencing with the first such last day of the initial
Libor Interest Period. Monthly interest payments on the Loans shall be computed
using the interest rate then in effect and based on the outstanding principal
balance of the Loans. At the Maturity Date, the outstanding principal balance of
the Loan shall be immediately due and payable, together with any remaining
accrued interest thereon. Interest shall be computed on the basis of a year of
three hundred sixty (360) days for the actual number of days elapsed. If any
payment of principal of, or interest on, the Note falls due on a day that is not
a Business Day, then such due date shall be extended to the next following
Business Day, and additional interest shall accrue and be payable for the period
of such extension.

 

2.6 Method for Making Payments; Authorization to Debit Lease Deposit Account.
All payments that the Borrowers are required to make to the Lender under this
Agreement or under any of the other Financing Agreements shall be made in
immediately available funds not later than 1:00 p.m. (Chicago time) on the date
of payment at the Lender’s office at 120 S. LaSalle St., Chicago, Illinois
60603, or at such other place as the Lender directs in writing from time to
time, or, in the Lender’s sole and absolute discretion, by appropriate debits to
the Loan Account and/or Lease Deposit Account. Each Borrower hereby irrevocably
authorizes and instructs Lender to direct debit any of such Borrower’s operating
accounts with Lender, including, without limitation, the Lease Deposit Account,
for all principal, interest, fees and expenses due hereunder with respect to the
Loan and the Liabilities or as otherwise is required to be deposited into the
Sinking Fund Account. Payments made after 1:00 p.m. (Chicago time) shall be
deemed to have been made on the next succeeding Business Day.

 

2.7 Term of this Agreement. The Borrowers shall have the right to terminate this
Agreement following prepayment of all of the Liabilities as provided under
Section 2.8 hereof; provided, however, that all of the Lender’s rights and
remedies under this Agreement and the Liens created under Section 6.1 hereof and
under any of the other Financing Agreements, shall survive such termination
until all of the Liabilities have been indefeasibly paid in full (including,
without limitation, all default interest and all interest accrued after
commencement of any insolvency or bankruptcy proceeding, whether or not the
foregoing would be or is allowed or disallowed in whole or in part in any such
insolvency or bankruptcy proceeding), and termination of the Lender’s Commitment
hereunder. In addition, the Liabilities may be accelerated as set forth in
Section 10.2 hereof. Upon the effective date of termination, all of the
Liabilities shall become immediately due and payable without notice or demand.
Notwithstanding any termination, until all of the Liabilities shall have been
indefeasibly paid and satisfied, the Lender shall be entitled to retain its
Liens in and to all existing and future Collateral.

 



- 18 -

 

 

2.8 Optional Prepayment of Loan. The Borrowers may, at their option, permanently
prepay, at any time during the term of this Agreement all of the Loan or any
portion thereof but in minimum amounts of no less than One Hundred Thousand
Dollars ($100,000), subject to the following conditions: (i) not less than ten
(10) days prior to the date upon which the Borrower desires to make any such
prepayment, Borrower shall deliver to the Lender a written notice of its
intention to prepay all or such portion of the Loan, which notice shall be
irrevocable and state the type of Loan to be prepaid, the amount of the
prepayment and the prepayment date, and (ii) the Borrower shall pay (A) the
Prepayment Premium, if applicable, (in view of the impracticality and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of Lender's lost profits as a result of such
prepayment), (B) any amount due pursuant to Section 3.4 hereof, and (C) any
amounts due in connection with such prepayment or due under any Interest Rate
Protection Agreement. Any such Prepayment Premium shall constitute a part of the
Liabilities and be secured by the Collateral. Prepayments of the Loan shall be
applied against installments payable under such applicable Note in the inverse
order of maturity. Amounts prepaid on account of any of the Loan may not be
reborrowed. The parties agree that the Prepayment Premium is not a penalty.

 

2.9 Limitation on Charges. It being the intent of the parties that the rate of
interest and all other charges to the Borrowers be lawful, if for any reason the
payment of a portion of the interest or other charges otherwise required to be
paid under this Agreement would exceed the limit which the Lender may lawfully
charge the Borrowers, then the obligation to pay interest or other charges shall
automatically be reduced to such limit and, if any amounts in excess of such
limit shall have been paid, then such amounts shall at the sole option of the
Lender either be refunded to the Borrowers or credited to the principal amount
of the Liabilities (or any combination of the foregoing) so that under no
circumstances shall the interest or other charges required to be paid by the
Borrowers hereunder exceed the maximum rate allowed by applicable law, and
Borrowers shall not have any action against Lender for any damages arising out
of the payment or collection of any such excess interest.

 

2.10 Method of Selecting Rate Options; Additional Provisions Regarding Libor
Loans. The Borrowers may select a Libor Rate with respect to a Loan as provided
in this Section 2.10; provided, however, that with respect to each and all Libor
Loans made hereunder (i) the amount shall be in an amount not less than One
Hundred Thousand Dollars ($100,000) and in integral multiples of Fifty Thousand
Dollars ($50,000) thereafter; and (ii) there shall not exist at any one time
outstanding more than three (3) separate tranches of Libor Loans. Subject to the
first proviso in Section 2.5(a) hereof, Loans shall bear interest at the Base
Rate unless the Borrowers provide a Borrowing Notice to the Lender in form and
substance reasonably acceptable to the Lender, signed by a Duly Authorized
Officer on behalf of the Borrower, irrevocably electing that all or a portion of
the Loans are to bear interest at a Libor Rate (the “Borrowing Notice”). The
Borrowing Notice shall be delivered to the Lender not later than two (2)
Business Days before the Borrowing Date for each Libor Loan, specifying:

 

(a) The Conversion Date, which shall be a Business Day, of such Loan;

 

(b) The type and aggregate amount of such Loan;

 

(c) The Rate Option selected for such Loan; and

 

(d) The Libor Interest Period applicable thereto.

 



- 19 -

 

 

Each Libor Loan shall bear interest from and including the first day of the
Libor Interest Period applicable thereto to (but not including) the last day of
such Libor Interest Period at the interest rate determined as applicable to such
Libor Loan. At the end of a Libor Interest Period for an outstanding Libor Loan,
as long as no Event of Default exists at any time, such Loan will automatically
be continued for successive Libor Interest Periods (unless and until such time
as the Borrowers otherwise notify the Lender in writing and the Borrowers are in
compliance with the other terms and conditions of this Agreement (including
payment of such Libor Loan and any required payment pursuant to Section 3.4
hereof), and otherwise subject to the first proviso in Section 2.5(a) hereof).
An outstanding Base Rate Loan may be converted to a Libor Loan at any time
subject to the notice provisions applicable to the type of Loan selected. The
Borrowers may not select a Libor Rate for a Loan if there exists an Event of
Default. The Borrowers shall select Libor Interest Periods with respect to Libor
Loans so that such Libor Interest Period does not expire after the end of the
Maturity Date.

 

2.11 Setoff. (a) Each Borrower agrees that Lender has all rights of setoff and
banker’s liens provided by applicable law. Each Borrower agrees that, if at any
time (i) any amount owing by it under this Agreement or any Financing Agreement
is then due and payable to the Lender or (ii) an Event of Default shall have
occurred and be continuing, then the Lender or the holder of the Note issued
hereunder, in its sole discretion, may set off against and apply to the payment
of any and all Liabilities, any and all balances, credits, deposits, accounts or
moneys of the Borrowers then or thereafter with the Lender or such holder.

 

(b) Without limitation of Section 2.11(a) hereof, each Borrower agrees that,
upon and after the occurrence and during the continuance of any Event of
Default, the Lender is hereby authorized, at any time and from time to time,
without prior notice to any Credit Party, (i) to set off against and to
appropriate and apply to the payment of any and all Liabilities any and all
amounts which the Lender is obligated to pay over to any Borrower (whether
matured or unmatured, and, in the case of deposits, whether general or special,
time or demand and however evidenced), and (ii) pending any such action, to the
extent necessary, to deposit such amounts with the Lender as Collateral to
secure such Liabilities and to dishonor any and all checks and other items drawn
against any deposits so held as the Lender in its sole discretion may elect.

 

(c) The rights of the Lender under this Section 2.11 are in addition to all
other rights and remedies which the Lender may otherwise have in equity or at
law.

 

2.12 Termination of Commitment by the Lender. On the date on which the
Commitment terminates pursuant to Section 10.2 hereof, the Loan and other
Liabilities shall become immediately due and payable, without presentment,
demand or notice of any kind.

 

2.13 Commitment Fee. On the Closing Date, the Borrowers shall pay to the Lender
a one-time commitment fee in the amount of One Hundred Fourteen Thousand and
00/100 ($114,000.00), which shall be deemed fully earned as of the Closing Date.

 

2.14 Late Charge. If any installment of principal or interest due hereunder
shall become overdue for five (5) days after the date when due, the Borrowers
shall pay to the Lender on demand a “late charge” of five cents ($.05) for each
dollar so overdue in order to defray part of the increased cost of collection
occasioned by any such late payment, as liquidated damages and not as a penalty.

 



- 20 -

 

 

3. CHANGE IN CIRCUMSTANCES.

 

3.1 Yield Protection. If, after the date of this Agreement, the adoption of any
law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
therein, or any change in the interpretation or administration thereof, or the
compliance of the Lender therewith, or Regulation D of the Board of Governors of
the Federal Reserve System,

 

(a) subjects the Lender to any tax, duty, charge or withholding on or from
payments due from any Borrower (excluding taxation of the overall net income of
the Lender), or changes the basis of taxation of payments to the Lender in
respect of the Loan or other amounts due it hereunder, or

 

(b) imposes, modifies, or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Lender (other
than reserves and assessments taken into account in determining the interest
rate applicable to Libor Loans), or

 

(c) imposes any other condition the result of which is to increase the cost to
the Lender of making, funding or maintaining advances or reduces any amount
receivable by the Lender in connection with advances, or requires the Lender to
make any payment calculated by reference to the amount of advances held or
interest received by it, by an amount deemed material by the Lender, or

 

(d) affects the amount of capital required or expected to be maintained by the
Lender or any corporation controlling the Lender and the Lender determines the
amount of capital required is increased by or based upon the existence of this
Agreement or its obligation to make the Loan hereunder or of commitments of this
type,

 

then, within three (3) Business Days of demand by the Lender, the Borrowers
agree to pay the Lender that portion of such increased expense incurred
(including, in the case of clause (d), any reduction in the rate of return on
capital to an amount below that which it could have achieved but for such law,
rule, regulation, policy, guideline or directive and after taking into account
the Lender’s policies as to capital adequacy) or reduction in an amount received
which the Lender determines is attributable to making, funding and maintaining
the Loan.

 

3.2 Availability of Rate Options. If the Lender determines that maintenance of
any of its Libor Loans would violate any applicable law, rule, regulation or
directive of any government or any division, agency, body or department thereof,
whether or not having the force of law, the Lender shall suspend the
availability of the Libor Rate option and require any Libor Loans outstanding to
be promptly converted to a Base Rate Loan subject to the Borrowers’ compliance
with Section 3.4 hereof; or if the Lender determines that (i) deposits of a type
or maturity appropriate to match fund Libor Loans are not available, the Lender
shall suspend the availability of the Libor Rate after the date of any such
determination, or (ii) the Libor Rate does not accurately reflect the cost of
making a Libor Loan, then, if for any reason whatsoever the provisions of
Section 3.1 hereof are inapplicable, the Lender shall, at its option, suspend
the availability of the Libor Rate after the date of any such determination or
permit (solely in the case of clause (ii)) the Borrower to pay the Lender for
any increased cost it may incur.

 



- 21 -

 

 

3.3 Taxes. All payments by the Borrowers under this Agreement shall be made free
and clear of, and without deduction for, any present or future income, excise,
stamp or other taxes, fees, levies, duties, withholdings or other charges of any
nature whatsoever, now or hereafter imposed by any taxing authority, other than
franchise taxes and taxes imposed on or measured by the Lender’s net income or
receipts (such non-excluded items being called “Taxes”). If any withholding or
deduction from any payment to be made by a Borrower hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Borrowers shall:

 

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(b) promptly forward to the Lender an official receipt or other documentation
satisfactory to the Lender evidencing such payment to such authority; and

 

(c) pay to the Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Lender will equal the full
amount the Lender would have received had no such withholding or deduction been
required.

 

Moreover, if any Taxes are directly asserted against the Lender with respect to
any payment received by the Lender hereunder, the Lender may pay such Taxes and
the Borrowers agree to promptly pay such additional amounts (including, without
limitation, any penalties, interest or expenses) as is necessary in order that
the net amount received by the Lender after the payment of such Taxes
(including, without limitation, any Taxes on such additional amount) shall equal
the amount the Lender would have received had not such Taxes been asserted.
Notwithstanding the foregoing, if the Lender fails to timely pay any such Taxes
after the Lender receives prior written notice of such Taxes being due prior to
the date such Taxes are due, then any penalty directly resulting from the
failure to timely pay such Taxes shall not be borne by the Borrowers.

 

3.4 Funding Indemnification. If any payment of a Libor Loan occurs on a date
that is not the last day of the applicable Libor Interest Period, whether
because of acceleration, prepayment or otherwise, or a Libor Loan is not made on
the date specified by the Borrowers, the Borrowers shall, jointly and severally,
indemnify the Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain the Libor Loan.

 

3.5 Lender Statements. The Lender shall deliver a written statement to the
Borrowers as to the amount due, if any, under Sections 3.1, 3.3 or 3.4 hereof.
Such written statement shall set forth in reasonable detail the calculations
upon which the Lender determined such amount and shall be final, conclusive and
binding on the Borrowers in the absence of manifest error. Unless otherwise
provided herein, the amount specified in the written statement shall be payable
within five (5) days after receipt by the Borrowers of the written statement.

 



- 22 -

 

 

3.6 Basis for Determining Interest Rate Inadequate or Unfair. If with respect to
any Libor Interest Period: (a) Lender determines (which determination shall be
binding and conclusive on the Borrowers) that by reason of circumstances
affecting the interlender Libor Base market adequate and reasonable means do not
exist for ascertaining the applicable Libor Base Rate; or (b) Lender determines
that the Libor Base Rate will not adequately and fairly reflect the cost to
Lender of maintaining or funding the Loan for such Libor Interest Period, or
that the making or funding of Libor Loans has become impracticable as a result
of an event occurring after the date of this Agreement which in the opinion of
Lender adversely affects such Libor Loans, then, in either case, so long as such
circumstances shall continue: (i) Lender shall not be under any obligation to
make, convert into or continue Libor Loans and (ii) on the last day of the then
current Libor Interest Period for each Libor Loan, each such Loan shall, unless
then repaid in full, automatically convert to a Base Rate Loan. Lender shall
promptly give the Borrowers written notice of any determination made by it under
this Section accompanied by a statement setting forth in reasonable detail the
basis of such determination.

 

3.7 Illegality. If any applicable law or regulation, or any interpretation
thereof by any court or any governmental or other regulatory body charged with
the administration thereof, should make it unlawful for Lender or its lending
office to make, maintain or fund any Libor Loan, then the obligation of Lender
to make, convert into or continue such Libor Loan shall, upon the effectiveness
of such event, be suspended for the duration of such unlawfulness, and on the
last day of the current Libor Interest Period for such Libor Loan (or, in any
event, if Lender so requests, on such earlier date as may be required by the
relevant law, regulation or interpretation), the Libor Loans shall, unless then
repaid in full, automatically convert to Base Rate Loans.

 

4. ATTORNEY-IN-FACT.

 

4.1 Appointment of the Lender as the Borrowers’ Attorney-in-Fact. Each Borrower
hereby irrevocably designates, makes, constitutes and appoints the Lender (and
all Persons designated by the Lender in writing to the Borrowers) as such
Borrower’s true and lawful attorney-in-fact, and authorizes the Lender, in such
Borrower’s or the Lender’s name to do all acts and things which are necessary,
in the Lender’s reasonable discretion, to fulfill the Borrowers’ obligations
under this Agreement. Each Borrower hereby ratifies and approves all acts under
such power of attorney and neither Lender nor any other Person acting as any
Borrower’s attorney hereunder will be liable for any acts or omissions or for
any error of judgment or mistake of fact or law made in good faith. The
appointment of Lender (and any of the Lender’s officers, employees or agents
designated by the Lender) as each Borrower’s attorney, and each and every one of
Lender’s rights and powers, being coupled with an interest, are irrevocable
until all of the Liabilities have been fully repaid and this Agreement shall
have expired or been terminated in accordance with the terms hereunder.

 

5. CONDITIONS OF THE LOAN.

 

The Lender’s obligation to make the Loan hereunder is subject to the
satisfaction of each of the following conditions precedent:

 



- 23 -

 

 

(a) Fees and Expenses. The Borrowers shall have paid all fees owed to the Lender
and reimbursed the Lender for all reasonable costs, disbursements, fees and
expenses due and payable hereunder on or before the Closing Date, including,
without limitation, the Lender’s counsel fees provided for in Section 11.2(a)
hereof.

 

(b) Documents. The Lender shall have received all of the following, each duly
executed and delivered and dated the Closing Date, or such earlier date as shall
be satisfactory to the Lender, each in form and substance reasonably
satisfactory to the Lender in its sole determination:

 

(1) Financing Agreements. This Agreement, the Note, the Deeds of Trust, the
Assignments of Rents and Leases, the Environmental Indemnity Agreement, the
Pledge Agreement, the Assignments of Representations and Warranties and such
other Financing Agreements as the Lender may reasonably require.

 

(2) Resolutions; Incumbency and Signatures. Copies of the resolutions or written
consent of the manager of each Credit Party authorizing or ratifying the
execution, delivery and performance by such Credit Party of this Agreement, the
Financing Agreements to which such Credit Party is a party and any other
document provided for herein or therein to be executed by such Credit Party,
certified by a Duly Authorized Person of such Credit Party and, in each case, to
the extent applicable. A certificate of a Duly Authorized Person certifying the
names of the officers of each Borrower authorized to make a borrowing request on
behalf of the Borrowers and sign this Agreement and the Financing Agreements to
which such Borrower is a party, together with a sample of the true signature of
each such officer; the Lender may conclusively rely on each such certificate
until formally advised by a like certificate of any changes therein.

 

(3) Consents. Certified copies of all documents evidencing any necessary
consents and governmental approvals, if any, with respect to this Agreement, the
Financing Agreements, and any other documents provided for herein or therein to
be executed by Borrower.

 

(4) Opinion of Counsel. An opinion of Hanson Bridgett, LLP and Poyner Spruill
the legal counsel to the Credit Parties, in form and substance reasonably
satisfactory to Lender.

 

(5) Constitutive Documents. A copy (certified by a Duly Authorized Person) of
each Credit Party’s (i) Certificate of Formation, certified by the Secretary of
State of the State of Delaware as of a date acceptable to the Lender, together
with a good standing certificate from such governmental entity or department
and, if and to the extent applicable, a good standing certificate (or the
equivalent thereof) from the Secretaries of State (or the equivalent thereof) of
each other State in which any Credit Party is required to be qualified to
transact business and (ii) a true, correct and complete copy of the Limited
Liability Company Agreement of the Borrowers and the Parent.

 

(6) UCC Financing Statements; Termination Statements; UCC Searches. UCC
Financing Statements, as requested by the Lender, naming each Credit Party as
debtor and the Lender as secured party with respect to the Collateral, together
with such UCC termination statements necessary to release all Liens (other than
Permitted Liens) and other rights in favor of any Person in any of the
Collateral except the Lender, and other documents as the Lender deems necessary
or appropriate, shall have been filed in all jurisdictions that the Lender deems
necessary or advisable. UCC tax, lien, pending suit and judgment searches for
the Borrowers (and, if and to the extent applicable, under any of its trade or
assumed names, if any), each dated a date reasonably near to the Closing Date in
all jurisdictions reasonably deemed necessary by the Lender, the results of
which shall be satisfactory to the Lender in its sole and absolute
determination.

 



- 24 -

 

 

(7) Insurance Certificates. Certificates from the Borrowers’ insurance carriers
evidencing that all insurance coverage required hereunder and under the Mortgage
and other Financing Agreements is in effect, which designate the Lender as
“Lender’s Loss Payee” under the personal property insurance, additional insured
under the liability insurance and mortgagee, as applicable.

 

(8) Real Estate Leases. True, correct and complete copies of the fully-executed
Real Estate Leases, and all amendments, assignments, modifications and other
supplements in connection therewith, together with a Subordination,
Non-Disturbance and Attornment Agreements with respect to each Facility, in each
case, in a form and substance acceptable to Lender, including, without
limitation, evidence that the Rent Expense associated with the Real Estate
Leases on an annual basis is not less than One Million Three Hundred Thousand
and 00/100 Dollars ($1,300,000) in the aggregate.

 

(9) Reserved.

 

(10) Environmental Assessment. Phase I environmental reports of the Real
Property on which each Facility is located prepared by an environmental audit
firm reasonably acceptable to the Lender, the results of which shall be
satisfactory to the Lender in its sole and absolute determination.

 

(11) Title Insurance. Title insurance policies in the form of ALTA Form
Mortgagee Title Insurance Policy shall be issued by an insurer (acceptable to
the Lender) in favor of the Lender for the Real Property on which each Facility
is located, together with copies of all documents of record concerning all such
Real Property as identified on the commitment thereof. Each title insurance
policy shall contain such endorsements as deemed appropriate by the Lender.

 

(12) Survey. ALTA plats of survey shall be prepared on the Real Property on
which each Facility is located.

 

(13) Appraisal. Appraisals prepared by an independent appraiser of the Real
Property, which appraisal shall satisfy the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act, if applicable, and shall
evidence compliance with the supervisory loan-to-value limits set forth in the
Federal Deposit Insurance Corporation Improvement Act of 1991 (including a
loan-to-value ratio using an income-approach basis not to exceed 75%). Such
appraisal (and the results thereof) shall be satisfactory to the Lender in its
sole and reasonable determination.

 



- 25 -

 

 

(14) Flood Insurance. Flood insurance policies, if applicable, concerning the
Real Property, reasonably satisfactory to the Lender, if required by the Flood
Disaster Protection Act of 1973.

 

(15) Permits. Certified copies of all licenses, permits and governmental
approvals necessary for the use or operation of the Facilities, together with a
certificate of occupancy with respect to the Facilities issued in the name of
the applicable Operating Company.

 

(16) Closing Date Purchase Documents. True, correct and complete copies of the
fully-executed Closing Date Purchase Documents and of the governmental approvals
delivered in connection therewith.

 

(17) Other. Such other documents, certificates and instruments as the Lender may
reasonably request.

 

(c) Field Examination; Site Visit. The Lender shall have completed its site
visit and field examinations of the Borrowers’ books and records, assets, and
operations which examinations will be satisfactory to the Lender in its sole and
absolute discretion.

 

(d) No Material Adverse Change. There shall be no material adverse change in the
business, assets, liabilities, properties, condition (financial or otherwise) or
results of operations of any Borrower or any Operating Company.

 

(e) Representations and Warranties. All representations or warranties of the
Credit Parties contained herein or in any Financing Agreement shall be true and
correct as of the Closing Date.

 

(f) Acknowledgement of Operating Companies. Evidence reasonably acceptable to
the Lender that the each Operating Company has acknowledged the obligations of
the Borrowers under Section 8.9 hereof and that the Borrowers have notified such
Operating Company that all amounts payable to any Borrower under any Real Estate
Lease shall be paid directly to the Lease Deposit Account and that such
Operating Company has agreed to comply with such arrangement.

 

(g) Certificate. The Lender shall have received a certificate signed by a Duly
Authorized Person on behalf of the Borrowers and dated the Closing Date
certifying satisfaction of the conditions specified in Sections 5.1 and 5.2
hereof.

 

(h) Financial Statements. The Lender shall have received financial statements of
each Operating Company (showing results of the operation of the Facility) for
the fiscal year ended December 31, 2012 and such financial statements shall be
in form and substance reasonably acceptable to the Lender.

 



- 26 -

 

 

(i) Commitment Fee. The Borrowers shall have paid to Lender the commitment fee
referenced in Section 2.13 hereof.

 

6. COLLATERAL.

 

6.1 Security Interest. As security for the prompt and complete payment and
performance of all of the Liabilities when due or declared due in accordance
with the terms hereof, each Borrower hereby grants, pledges, conveys and
transfers to the Lender (in addition to the security interests, assignments and
mortgages on the Real Property as contemplated by the Deeds of Trust and the
other Financing Agreements) a continuing security interest in and to any and all
assets and personal property of such Borrower, of any kind or description,
tangible or intangible, wheresoever located and whether now existing or
hereafter arising or acquired, including the following (all of which property,
along with the products and proceeds therefrom, are individually and
collectively referred to as the “Collateral”): (a) all of such Borrower’s
accounts receivable, including, without limitation, Accounts and
Health-Care-Insurance Receivables (each as defined in the Code), (b) all of such
Borrower’s General Intangibles, including, without limitation General
Intangibles related to accounts receivable and money; (c) all of such Borrower’s
Deposit Accounts and other deposit accounts (general or special) with, and
credits and other claims against, the Lender, or any other financial institution
with which such Borrower maintains deposits; (d) all of such Borrower’s
contracts, licenses, chattel paper, instruments, notes, letters of credit, bills
of lading, warehouse receipts, shipping documents, contracts, tax refunds,
documents and documents of title, and all of such Borrower’s Tangible Chattel
Paper, Documents, Electronic Chattel Paper, Letter-of-Credit Rights, letters of
credit, Software, Supporting Obligations, Payment Intangibles, and Goods (each
as defined in the Code); (e) all of such Borrower’s Inventory and Equipment
(each as defined in the Code) and motor vehicles and trucks; (f) all of such
Borrower’s monies, and any and all other property and interests in property of
such Borrower, including, without limitation, Investment Property, Instruments,
Security Entitlements, Uncertificated Securities, Certificated Securities,
Chattel Paper, and Financial Assets (each as defined in the Code), now or
hereafter coming into the actual possession, custody or control of the Lender or
any agent or Affiliate of the Lender in any way or for any purpose (whether for
safekeeping, deposit, custody, pledge, transmission, collection or otherwise),
and, independent of and in addition to the Lender’s rights of setoff, the
balance of any account or any amount that may be owing from time to time by the
Lender to such Borrower; (g) all insurance proceeds of or relating to any of the
foregoing property and interests in property, and any key man life insurance
policy covering the life of any officer or employee of such Borrower; (h) all
proceeds and profits derived from the operation of such Borrower’s business; (i)
all of the other assets and personal property of such Borrower; (j) the Sinking
Fund Account and the funds relating thereto; (k) all of such Borrower’s books
and records, computer printouts, manuals and correspondence relating to any of
the foregoing and to such Borrower’s business; (k) all cash of such Borrower;
and (l) all accessions, improvements and additions to, substitutions for, and
replacements, products, profits and proceeds of any of the foregoing.

 

6.2 Preservation of Collateral and Perfection of Security Interests Therein. The
Borrowers agree that they shall execute and deliver to the Lender, concurrently
with the execution of this Agreement, and at any time or times hereafter at the
request of the Lender, all financing statements (and the Borrowers shall pay the
cost of filing or recording the same in all public offices deemed necessary by
the Lender) or other instruments and documents as the Lender may reasonably
request, in a form satisfactory to the Lender, to perfect and keep perfected the
Liens in the Collateral or to otherwise protect and preserve the Collateral and
the Lender’s Liens therein. If the Borrowers fail to do so, the Lender is
authorized to sign any such financing statements (or, if no signature is
required in the filing jurisdiction, file such financing statements without any
Borrower’s signature) as the Borrowers’ agent. The Borrowers further agree that
a carbon, photographic, photostatic or other reproduction of this Agreement or
of a financing statement is sufficient as a financing statement.

 



- 27 -

 

 

6.3 Loss of Value of Collateral. Each Borrower agrees to immediately notify the
Lender of any material loss or depreciation of over $50,000 in the value of the
Collateral or any portion thereof.

 

6.4 Right to File Financing Statements. Notwithstanding anything to the contrary
contained herein, the Lender may at any time and from time to time file
financing statements, continuation statements and amendments thereto that
describe the Collateral in particular, and which contain any other information
required by the Code for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether a
Borrower is an organization, the type of organization and any organization
identification number issued to such Borrower. Each Borrower agrees to furnish
any such information to the Lender promptly upon request. Any such financing
statements, continuation statements or amendments may be signed by the Lender on
behalf of such Borrower and may be filed at any time with or without signature
and in any jurisdiction as reasonably determined by the Lender.

 

6.5 Third Party Agreements. Each Borrower shall at any time and from time to
time take such steps as the Lender may reasonably require for the Lender: (i) to
obtain an acknowledgment, in form and substance reasonably satisfactory to the
Lender, of any third party having possession of any of the Collateral that the
third party holds for the benefit of the Lender, (ii) to obtain “control” (as
defined in the Code) of any Deposit Accounts, with any agreements establishing
control to be in form and substance reasonably satisfactory to the Lender, and
(iii) otherwise to ensure the continued perfection and priority of the Lender’s
security interest in any of the Collateral and of the preservation of its rights
therein.

 

6.6 All Advances One Obligation. Payment of all Liabilities shall be secured by
the Collateral and pursuant to certain of the terms of this Agreement and the
Financing Agreements. All loans or advances made to Borrower under this
Agreement shall constitute one Loan, and all of the Borrowers’ Liabilities shall
constitute one general obligation secured by Lender’s Lien on all of the
Collateral and by all other Liens heretofore, now, or at any time or times
granted to Lender to secure the Liabilities. Each Borrower agrees that all of
the rights of Lender set forth in this Agreement shall apply to any amendment,
restatement or modification of, or supplement to, this Agreement, any
supplements or exhibits hereto and the Financing Agreements, unless otherwise
agreed in writing by the Lender.

 

6.7 Commercial Tort Claims. If any Borrower shall at any time hereafter acquire
a Commercial Tort Claim (as defined in the Code), such Borrower shall promptly
notify the Lender of same in a writing signed by such Borrower (describing such
claim in reasonable detail) and grant to the Lender in such writing (at the sole
cost and expense of the Borrowers) a continuing, first-priority security
interest therein and in the proceeds thereof, with such writing to be in form
and substance satisfactory to the Lender in its sole and absolute determination.

 



- 28 -

 

 

6.8 Sinking Fund Account. Prior to the funding of the Loan on the Closing Date,
the Borrowers agree to establish and hereby grants the Lender a security
interest in a restricted account (the “Sinking Fund Account”) held by the Lender
to provide funds to reimburse the Lender for amounts outstanding under the Loan.
The Sinking Fund Account established with the Lender shall be invested in such a
manner as shall be mutually agreed upon among the Lender and the Borrowers; and,
in the event there shall be no agreement, then as shall be determined by the
Lender in its sole discretion. The Lender shall have sole access to the Sinking
Fund Account, provided, however, that the Lender may use such funds solely to
repay amounts owed under the Loan upon maturity of the Loan and to apply such
funds to other Liabilities as and when the same become due and payable. Any and
all interest on the Sinking Fund Account shall be added to the Sinking Fund
Account and shall be property of the Borrowers subject to the security interests
granted herein and, upon repayment in full of the Liabilities and the
termination of this Agreement, such interest shall be paid to the Borrowers;
provided, however, that at any time an Event of Default has occurred and
continuing, the Borrowers acknowledge and agree that such interest may be
applied to the Liabilities by the Lender. The failure of Borrowers to comply
with the provisions of this paragraph shall be considered an Event of Default
and immediately entitle the Lender to any of the remedies provided in this
Agreement. Nothing in this Section shall mitigate, limit or otherwise affect any
of the Borrower's obligations under this Agreement.

 

7. REPRESENTATIONS AND WARRANTIES.

 

The Borrowers, jointly and severally, represent and warrant that as of the date
of this Agreement, and continuing as long as any Liabilities remain outstanding,
and (even if there shall be no such Liabilities outstanding) as long as this
Agreement remains in effect:

 

7.1 Existence. Each Borrower is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware. Each
Borrower is duly qualified and in good standing as a foreign limited liability
company authorized to do business in the State of North Carolina and each
jurisdiction where such qualification is required because of the nature of its
activities or properties. Each Borrower has all requisite limited liability
company power to carry on its business as now being conducted and as proposed to
be conducted.

 

7.2 Authority. The execution and delivery by each Borrower of this Agreement and
all of the other Financing Agreements to which such Borrower is a party and the
performance of its obligations hereunder and thereunder: (i) are within its
limited liability company powers; (ii) are duly authorized by the manager of
such Borrower and, if applicable, the member of such Borrower; and (iii) are not
in contravention of the terms of its limited liability company agreement, or of
any indenture, agreement or undertaking to which it is a party or by which it or
any of its property is bound. The execution and delivery by each Borrower of
this Agreement and all of the other Financing Agreements to which it is a party
and the performance of its obligations hereunder and thereunder: (i) do not
require any governmental consent, registration or approval; (ii) do not
contravene any contractual or governmental restriction binding upon it; and
(iii) will not, except in favor of Lender, result in the imposition of any Lien
upon any property of such Borrower under any existing indenture, mortgage, deed
of trust, loan or credit agreement or other material agreement or instrument to
which it is a party or by which it or any of its property may be bound or
affected.

 



- 29 -

 

 

7.3 Binding Effect. This Agreement and all of the other Financing Agreements to
which any Credit Party is a party are the legal, valid and binding obligations
of such Credit Party and are enforceable against such Credit Party in accordance
with their respective terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditor’s rights
and remedies generally.

 

7.4 Financial Data.

 

(a) All income statements, balance sheets, cash flow statements, statements of
operations, financial statements, and other financial data which have been or
shall hereafter be furnished to the Lender for the purposes of or in connection
with this Agreement do and will present fairly in all material respects in
accordance with GAAP, consistently applied, the financial condition of the
Credit Parties and the Operating Companies, as applicable, as of the dates
thereof and the results of its operations for the period(s) covered thereby.

 

(b) Since December 31, 2012, there has been no Material Adverse Change with
respect to any Credit Party or any Operating Company.

 

7.5 Collateral. Except for the Permitted Liens, all of the Borrowers’ assets and
property (including, without limitation, the Collateral and the Real Property)
are and will continue to be owned by the applicable Borrower (except for items
of inventory disposed of in the ordinary course of business), have been or will
be fully paid for, and are free and clear of all Liens. No financing statement
or other document similar in effect covering all or any part of the Collateral
is on file in any recording or filing office, other than those identifying the
Lender as the secured creditor. The organizational number assigned by the State
of Delaware upon (i) Carteret’s formation is: 5377380, (ii) Hamlet’s formation
is: 5377383 and (iii) Shelby’s formation is: 5377379.

 

7.6 Solvency. Each Credit Party is solvent, is able to pay such Credit Party’s
debts as they mature or become due, has capital sufficient to carry on its
business and all businesses in which it is about to engage, and now owns assets
and property having a value both at fair valuation and at present fair saleable
value on a going concern basis (as determined in a manner and based upon
assumptions satisfactory to the Lender in its reasonable determination) greater
than the amount required to pay all of its debts and liabilities, including,
without limitation, all of the Liabilities. No Credit Party will be rendered
insolvent by the execution and delivery of this Agreement or any Financing
Agreement, or by completion of the transactions contemplated hereunder or
thereunder.

 

7.7 Principal Place of Business; State of Formation. The principal place of
business and chief executive office of each Borrower is located at 1920 Main
Street, Suite 400, Irvine California, 92614. The books and records of the
Borrowers and all records of account are located at the principal place of
business and chief executive office of the Borrowers. Each Borrower’s state of
formation is the State of Delaware.

 



- 30 -

 

 

7.8 Other Names. No Borrower has used, and no Borrower shall hereafter use, any
name (including, without limitation, any tradename, tradestyle, assumed name,
division name or any similar name) other than the name set forth in the
introductory paragraph of this Agreement.

 

7.9 Tax Liabilities. Each of each Credit Party and, to the Borrowers’ knowledge,
each Operating Company has filed all federal, state and local tax reports and
returns required by any law or regulation to be filed by it, except for
extensions duly obtained or except as permitted under Section 8.4, and has
either duly paid all taxes, duties and charges indicated due on the basis of
such returns and reports, or made adequate provision for the payment thereof,
and the assessment of any material amount of additional taxes in excess of those
paid and reported is not reasonably expected.

 

7.10 Loans. Except as otherwise permitted by Section 9.2 hereof, no Borrower is
obligated on any loans or other Indebtedness.

 

7.11 Margin Securities. No Credit Party owns any margin securities and none of
the Loan advanced hereunder will be used for the purpose of purchasing or
carrying any margin securities or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase any margin securities or
for any other purpose not permitted by Regulation U of the Board of Governors of
the Federal Reserve System.

 

7.12 Subsidiaries. No Borrower has any subsidiaries.

 

7.13 Litigation and Proceedings. No judgments are outstanding against any Credit
Party or, to the knowledge of Borrowers, any Operating Company, nor is there as
of any such date pending or, to the Borrower’s knowledge, threatened, any
litigation, suit, action, contested claim, or federal, state or municipal
governmental proceeding by or against any Credit Party or the Operating Company
or any of its property, in each case, involving an aggregate amount of Fifty
Thousand Dollars ($50,000) or more.

 

7.14 Other Agreements. Neither any Credit Party, nor, to the Borrowers’
knowledge, any Operating Company is in material default under or in breach of
any material agreement, contract, lease, or commitment to which it is a party or
by which it is bound. No Borrower knows of any dispute regarding any agreement,
contract, instrument, lease or commitment which could reasonably be expected to
have a Material Adverse Effect.

 



- 31 -

 

 

7.15 Compliance with Laws and Regulations. The execution and delivery by each
Borrower of this Agreement and by each Credit Party of all of the other
Financing Agreements to which any Credit Party is a party and the performance of
such Person’s obligations hereunder and thereunder are not in contravention of
any material law, rule or regulation, including, without limitation, Healthcare
Laws. Each Credit Party and, to the Borrowers’ knowledge, each Operating Company
has all licenses, authorizations, approvals and permits necessary in connection
with the operation of its business (including, without limitation, all
certificates needed for each Operating Company to participate in the Medicaid
program). The Facility is operated as an assisted living facility and its
licensed bed capacity is as set forth on Schedule 7.15. The licenses,
authorizations, permits and other approvals listed on Schedule 7.15 constitute
all the licenses, authorizations, permits and other approvals required by each
Operating Company to operate the Facility at such licensed bed capacities
applicable for such Operating Company. Each Credit Party and, to the Borrowers’
knowledge, each Operating Company has obtained all licenses, authorizations,
approvals, licenses and permits necessary in connection with the operation of
its business, including, without limitation, licenses with respect to the
Facility issued by the North Carolina Division of Health Service Regulation
Health and Human Services Commission designated as an assisted living facility.
All such licenses, authorizations, approvals and permits are in full force and
effect and each Credit Party shall keep such items in full force and effect
during the term of this Agreement. Each Real Estate Lease shall at all times
during the term of this Agreement require that the Operating Company party to
such Real Estate Lease keep such licenses, authorizations, approval and permits
in full force and effect. Each Credit Party is in compliance with all laws,
orders, rules, regulations and ordinances of all federal, foreign, state and
local governmental authorities applicable to it and its business, operations,
property, and assets, except to the extent any such non-compliance could not
reasonably be expected to result in a Material Adverse Effect. No Facility is
subject to any proceeding for revocation, suspension or issuance of a
probationary license or any certificate of need issued by any governmental
authority and any Person succeeding to the functions thereof, and there has not
been instituted any Medicaid termination action by such commission. Neither any
Credit Party nor, to the Borrowers’ knowledge, any Operating Company has
received any notice from any governmental authority that such governmental
authority has imposed or intends to impose any enforcement actions, fines or
penalties for any failure or alleged failure to comply with HIPAA.

 

7.16 Intellectual Property. No Credit Party owns or otherwise possess any
registered patents, patent applications, copyrights, trademarks, trademark
applications, trade names, or service marks. To the Borrowers’ knowledge, none
of any Credit Party’s intellectual property infringes on the rights of any other
Person.

 

7.17 Environmental Matters. Neither any Credit Party nor, to the knowledge of
the Borrowers, any Operating Company, has Managed Hazardous Substances on or off
its Property other than in compliance with Environmental Laws, except to the
extent any such non-compliance could not reasonably be expected to result in a
Material Adverse Effect. Each Credit Party and, to the knowledge of Borrowers,
the Operating Company, has complied in all material respects with Environmental
Laws regarding transfer, construction on and operation of its business at the
Property, including, but not limited to, notifying authorities, observing
restrictions on use, transferring, modifying or obtaining permits, licenses,
approvals and registrations, making required notices, certifications and
submissions, complying with financial liability requirements, Managing Hazardous
Substances and Responding to the presence or Release of Hazardous Substances
connected with operation of its business or Property. Neither any Credit Party
nor, to the knowledge of the Borrowers, any Operating Company, has any
contingent liability with respect to the Management of any Hazardous Substance
that could reasonably be expected to result in a Material Adverse Effect. During
the term of this Agreement, the Borrowers shall not permit (and shall cause the
Operating Companies not to permit) others to, Manage, whether on or off any
Borrower’s Property, Hazardous Substances. The Borrowers shall take prompt
action in material compliance with Environmental Laws to Respond to the on-site
or off-site Release of Hazardous Substances connected with operation of its
business or Property. Neither any Credit Party nor, to the knowledge of the
Borrowers, any Operating Company, has received any Environmental Notice.

 



- 32 -

 

 

7.18 Disclosure. None of the representations or warranties made by any Credit
Party herein or in any Financing Agreement to which such Credit Party is a party
and no other written information provided by the Credit Parties or their
respective representatives to the Lender contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Borrowers have disclosed to the Lender all facts of which the
Borrowers have knowledge which at any time hereafter might result in a Material
Adverse Effect.

 

7.19 Pension Related Matters. If applicable, each employee pension plan (other
than a multiemployer plan within the meaning of Section 3(37) of ERISA and to
which any Credit Party or any ERISA Affiliate has or had any obligation to
contribute (a “Multiemployer Plan”)) maintained by any Credit Party or any of
their respective ERISA Affiliates to which Title IV of ERISA applies, if any,
and (a) which is maintained for employees of any Credit Party or any of their
respective ERISA Affiliates or (b) to which any Credit Party or any of their
ERISA Affiliates made, or was required to make, contributions at any time within
the preceding five (5) years (a “Plan”), complies, and is administered in
accordance, with its terms and all material applicable requirements of ERISA and
of the Internal Revenue Code of 1986, as amended, and any successor statute
thereto (the “Tax Code”), and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Tax Code setting forth
those requirements. No “Reportable Event” or “Prohibited Transaction” (as each
is defined in ERISA) or withdrawal from a Multiemployer Plan caused by any
Credit Party has occurred and no funding deficiency described in Section 302 of
ERISA caused by any Credit Party exists with respect to any Plan or
Multiemployer Plan which could have a Material Adverse Effect. If and to the
extent applicable, the Credit Parties and each ERISA Affiliate have satisfied
all of their respective funding standards applicable to such Plans and
Multiemployer Plans under Section 302 of ERISA and Section 412 of the Tax Code
and the Pension Benefit Guaranty Corporation and any entity succeeding to any or
all of its functions under ERISA (“PBGC”) has not instituted any proceedings,
and there exists no event or condition caused by any Credit Party which would
constitute grounds for the institution of proceedings by PBGC, to terminate any
Plan or Multiemployer Plan under Section 4042 of ERISA which could have a
Material Adverse Effect.

 

7.20 Perfected Security Interests. The Lien in favor of the Lender provided
pursuant to Section 6.1 hereof is a valid and, when properly perfected by the
timely filings, deliveries, notations and other actions contemplated by the
Financing Agreements in the appropriate jurisdictions, will constitute the first
priority security interest in the Collateral (subject only to the Permitted
Liens).

 

7.21 Real Estate. As of the Closing Date, no Borrower owns or leases any
Property other than the Real Property owned by such Borrower. The Borrowers own
good and marketable fee simple title to all of the Real Property. The Borrowers
have delivered true, correct and complete copies of the fully-executed Real
Estate Leases and all material instruments, agreements and documents entered
into in connection therewith (including all Exhibits and Schedules thereto) to
the Lender on the Closing Date.

 



- 33 -

 

 

7.22 Ownership; Consideration. Schedule 7.22 sets forth the correct legal name,
jurisdiction of organization and, if applicable, the organizational
identification number assigned by the applicable jurisdiction of organization of
the Credit Parties. The authorized Capital Securities of each of the Credit
Parties is as set forth on Schedule 7.22. All issued and outstanding Capital
Securities of each of the Credit Parties is duly authorized and validly issued,
and if the Capital Securities of a corporate entity, fully paid, nonassessable,
and in each case is free and clear of all Liens other than those in favor of the
Lender, and such Capital Securities were issued in compliance with all
applicable laws. The identity of the holders of the Capital Securities of each
of the Credit Parties and the percentage of their fully diluted ownership of the
Capital Securities of each of the Credit Parties as of the Closing Date is set
forth on Schedule 7.22. As of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party of any
Capital Securities of any such entity.

 

7.23 Broker’s Fees. No Credit Party has any obligation to any Person in respect
of any finder’s, brokers or similar fee in connection with the Loan or this
Agreement.

 

7.24 Investment Company Act. No Credit Party is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

7.25 Business of Borrowers. The sole business of the Borrowers is to own the
Real Property leased to the applicable Operating Company. No Borrower is party
to any management agreement or similar type of management contract, other than
the Real Estate Lease.

 

7.26 Offenses and Penalties Under the Medicaid Program. Neither any Credit Party
nor, to the Borrowers’ knowledge, any Operating Company and/or officers of such
Credit Party or, to the Borrowers’ knowledge, any Operating Company is currently
under investigation or prosecution for, nor has any Credit Party, or to the
Borrowers’ knowledge, any Operating Company or any Affiliate or officer of such
Person been convicted of: (a) any offense related to the delivery of an item or
service under the Medicaid program; (b) a criminal offense related to neglect or
abuse of patients in connection with the delivery of a health care item or
service; (c) fraud, theft, embezzlement or other financial misconduct; (d) the
obstruction of an investigation of any crime referred to in subsections (a)
through (c) of this Section; or (e) unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. Neither any Credit Party
nor, to the Borrowers’ knowledge, any Operating Company and/or officers of such
Credit Party or Operating Company have been required to pay any civil money
penalty under applicable laws regarding false, fraudulent or impermissible
claims or payments to induce a reduction or limitation of health care services
to beneficiaries of any state or federal health care program, nor, is any such
Credit Party, such Operating Company or and/or officer of such Person currently
the subject of any investigation or proceeding that may result in such payment.
Neither any Credit Party nor any Operating Company and/or officers of such
Credit Party or such Operating Company have been excluded from participation in
the Medicaid program or any program funded under the “Block grants” to States
for Social Services (Title XX) Program.

 



- 34 -

 

 

7.27 Medicaid/Medicare. Neither any Credit Party nor, to the Borrowers’
knowledge, any Operating Company nor any officer or director of such Person has
engaged in any of the following: (a) knowingly and willfully making or causing
to be made a false statement or representation of a material fact in any
application for any benefit or payment under Medicaid; (b) knowingly and
willfully making or causing to be made any false statement or representation of
a material fact for use in determining rights to any benefit or payment under
Medicaid; (c) failing to disclose knowledge by a claimant of the occurrence of
any event affecting the initial or continued right to any benefit or payment
under Medicaid on its own behalf or on behalf of another, with intent to secure
such benefit or payment fraudulently; (d) knowingly and willfully soliciting or
receiving any remuneration (including any kickback, bribe or rebate), directly
or indirectly, overtly or covertly, in cash or in kind or offering to pay such
remuneration: (i) in return for referring any individual to a Person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by Medicaid; or (ii) in return for
purchasing, leasing or ordering or arranging for or recommending the purchasing,
leasing or ordering of any good, facility, service or item for which payment may
be made in whole in part by Medicaid. Neither any Credit Party nor any Operating
Company has participated a Medicare reimbursement program for any reason in
connection with the operation of the Facility.

 

7.28 Absence of Foreign or Enemy Status. Neither any Credit Party nor any
Affiliate of such Credit Party is an "enemy" or an "ally of the enemy" within
the meaning of Section 2 of the Trading with the Enemy Act (50 U.S.C. App. §§ 1
et seq.), as amended. Neither any Credit Party nor any Affiliate of such Credit
Party is in violation of, nor will the use of the Loan violate, the Trading with
the Enemy Act, as amended, or any executive orders, proclamations or regulations
issued pursuant thereto, including, without limitation, regulations administered
by the Office of Foreign Asset Control of the Department of the Treasury (31
C.F.R. Subtitle B, Chapter V).

 

7.29 Labor Matters. There are no strikes or other labor disputes pending or, to
the knowledge of Borrower, threatened against any Credit Party. All payments due
from any Credit Party on account of wages and employee and retiree health and
welfare insurance and other benefits have been paid or accrued as a liability on
its books.

 

7.30 USA Patriot Act. Neither any Credit Party nor any of their Affiliates is
identified in any list of known or suspected terrorists published by any United
States government agency (collectively, as such lists may be amended or
supplemented from time to time, referred to as the "Blocked Persons Lists")
including, without limitation, (a) the annex to Executive Order 13224 issued on
September 23, 2001, and (b) the Specially Designated Nationals List published by
the Office of Foreign Assets Control.

 

7.31 Closing Date Acquisitions.

 

(a) The Closing Date Acquisitions have been consummated contemporaneously with
the execution and delivery of this Agreement in accordance with the terms of the
Closing Date Purchase Agreements, subject to such modifications, supplements and
waivers as the Lender shall have approved.

 

(b) No party to any Closing Date Purchase Documents has waived, without the
consent of the Lender, any condition precedent to the obligations of any such
party to close as set forth in the Closing Date Purchase Documents.

 



- 35 -

 

 

(c) The aggregate consideration payable under the Closing Date Purchase
Documents is equal to $15,300,000.

 

(d) True and complete copies of all of the Closing Date Purchase Documents have
been delivered to the Lender, together with a true and complete copy of each
document to be delivered at the closing of the Closing Date Acquisitions.

 

(e) Except as set forth in the Closing Date Purchase Documents delivered to the
Lender prior to the date hereof, there are no other agreements, oral or written,
with respect to which any Credit Party thereof has any obligation or liability
with respect to the Closing Date Acquisitions.

 

(f) No Credit Party nor, to the knowledge of any Borrower, any other Person
party to the Closing Date Purchase Documents is in default in the performance or
compliance with any provisions thereof.

 

(g) The Closing Date Purchase Documents comply with, and the Closing Date
Acquisitions have been consummated in accordance with, all applicable laws,
including, without limitation, all Healthcare Laws.

 

(h) The Closing Date Purchase Documents are in full force and effect as of the
date hereof and have not been terminated, rescinded or withdrawn.

 

(i) All material requisite approvals by governmental authorities having
jurisdiction over the Closing Date Acquisition Sellers, the Credit Parties and
other Persons referenced therein with respect to the transactions contemplated
by the Closing Date Purchase Documents have been obtained, and no such approvals
impose any conditions to the consummation of the transactions contemplated by
the Closing Date Acquisition Documents or to the conduct by any Credit Party of
its business thereafter which have not been satisfied within the time periods
specified therein.

 

(j) To the knowledge of the Borrowers, none of the Closing Date Acquisition
Seller’s respective representations or warranties in the Closing Date Purchase
Documents contains any untrue statement of a material fact or omits any material
fact necessary to make the statements therein made, in the context in which
made, not misleading.

 

8. AFFIRMATIVE COVENANTS.

 

The Borrowers, jointly and severally, covenant and agree that, as long as any
Liabilities remain outstanding, and (even if there shall be no such Liabilities
outstanding) as long as this Agreement remains in effect:

 

8.1 Reports, Certificates and Other Information. The Borrowers shall deliver or
cause to be delivered to the Lender:

 

(a) Credit Party Annual Financial Statements. On or before the one hundred
twentieth (120th) day after each Fiscal Year of the Borrower, a copy of the
annual consolidated and consolidating audited financial statements for the
Borrower, prepared by an independent certified public accountants selected by
the Credit Parties (and reasonably approved by the Lender), together with, at
least, balance sheets and statements of income and cash flow for such period,
prepared in conformity with GAAP.

 



- 36 -

 

 

(b) Operating Company Annual Financial Statements. On or before the one hundred
twentieth (120th) day after each fiscal year of the Operating Companies
commencing with the Fiscal Year ending December 31, 2013, a copy of the annual
audited financial statements for the Operating Companies, prepared by
independent certified public accountants selected by the Borrowers (and
reasonably approved by the Lender), together with, at least, balance sheets and
statements of income and cash flow for such period, prepared in conformity with
GAAP.

 

(c) Quarterly Reports. On or before the forty-fifth (45th) day after the end of
each Fiscal Quarter (1) a copy of internally prepared financial statements of
the Borrowers prepared in accordance with GAAP and in a manner substantially
consistent with the financial statements referred to in Section 8.1(a) hereof,
signed on behalf of the Borrowers by a Duly Authorized Person and consisting of,
at least, an income statement, a balance sheet, and statement of cash flow as at
the close of such Fiscal Quarter and statements of earnings for such Fiscal
Quarter and for the period from the beginning of such Fiscal Year to the close
of such Fiscal Quarter and (2) a copy of internally prepared financial
statements of the Operating Companies prepared in accordance with GAAP and in a
manner substantially consistent with the financial statements referred to in
Section 8.1(b) hereof but specific to the operations of Operating Companies at
the Facilities consisting of, at least, an income statement, a balance sheet,
and statement of cash flow as at the close of such Fiscal Quarter and statements
of earnings for such Fiscal Quarter and for the period from the beginning of
such Fiscal Year to the close of such Fiscal Quarter.

 

(d) Monthly Reports. On or before the thirtieth (30th) day after the end of each
month, copies of all financial statements for the Facilities for the preceding
calendar month specific to the operations of Operating Companies at the
respective Facilities as such financial statements are required under to be
prepared and delivered pursuant to the Real Estate Lease.

 

(e) Certificates. Contemporaneously with the furnishing of each annual financial
statement and within forty-five (45) calendar days of each Fiscal Quarter, a
duly completed compliance certificate with appropriate insertions, in form and
substance reasonably satisfactory to the Lender (a “Compliance Certificate”),
dated the date of such annual financial statement or such Fiscal Quarter and
signed on behalf of the Borrower by a Duly Authorized Person, which Compliance
Certificate shall state that no Default or Event of Default has occurred and is
continuing, or, if there is any such event, describes it and the steps, if any,
being taken to cure it. In addition, each Compliance Certificate shall contain a
computation of, and show compliance with, the financial ratios and restrictions
set forth in Section 9.12 hereof. The computation and calculation of the
financial ratios in each Compliance Certificate shall be in form and substance
reasonably acceptable to the Lender.

 

(f) Real Estate Taxes. As paid, evidence of timely payment of real estate taxes
owed on the Real Property.

 



- 37 -

 

 

(g) Tax Returns. As soon as available, but not later than ten (10) days after
the filing of any Credit Party’s or any Operating Company’s annual tax returns
each year, a copy of the annual tax returns for such Person for such tax year,
all in reasonable detail as requested by Lender.

 

(h) Notice of Default, Regulatory Matters, Litigation Matters or Adverse Change
in Business. Promptly upon learning of the occurrence of any of the following,
written notice thereof which describes the same and the steps being taken by the
Borrowers with respect thereto: (i) the occurrence of a Default or an Event of
Default; (ii) except for actions described in clause (iv) below, the institution
or threatened institution of, or any adverse determination in, any litigation,
arbitration proceeding or governmental proceeding in which any injunctive relief
is sought or in which money damages in excess of Fifty Thousand Dollars
($50,000) in the aggregate are sought; (iii) the receipt of any written notice
from any governmental agency concerning any material violation or potential
material violation of any regulations, rules or laws applicable to any Borrower;
(iv) the occurrence of any personal injury or other action that is not covered
by insurance (or if presumably covered by insurance, the applicable insurance
company has not confirmed coverage or liability for payment in writing) that
could reasonably be expected to give rise to a tort claim against any Borrower
for an amount equal to or in excess of Fifty Thousand Dollars ($50,000); or (v)
any Material Adverse Change.

 

(i) Insurance Reports. (i) At any time after a Default and upon the request of
the Lender, a certificate signed by a Duly Authorized Person that summarizes the
property, casualty, liability and malpractice insurance policies carried by the
Borrowers and that certifies that the Lender is the named additional insured and
lender’s loss payee of all property and casualty insurance policies (such
certificate to be in form and substance satisfactory to the Lender), and
(ii) written notification of any material change in any such insurance by the
Borrowers within five (5) Business Days after receipt of any notice (whether
formal or informal) of such change by any of its insurers.

 

(j) Interim Reports. Promptly upon receipt thereof, copies of any management
letters and interim and supplemental reports submitted to any Credit Party by
the independent accountants in connection with any interim audit of the books of
the Borrowers and copies of each management control letter provided to the
Borrowers by independent accountants.

 

(k) Affiliate Transactions. Upon the Lender’s request from time to time, a
reasonably detailed description of each of the transactions between any Borrower
and any of its Affiliates during the time period requested by the Lender, which
shall include, without limitation, the amount of money either paid or received,
as applicable, by the Borrowers in such transactions.

 

(j) Annual Budgets. As soon as available following the end of each Fiscal Year,
but in any event not later than thirty (30) days after the end of such Fiscal
Year, an annual operating plan for the Facility for the following Fiscal Year,
which (i) includes a statement of all of the material assumptions on which such
plan is based, (ii) includes monthly balance sheets, income statements and
statements of cash flows for the following year, (iii) integrates sales, gross
profits, operating expenses, operating profit and cash flow projections, and
(iv) includes a description of estimated restructuring expenses to be incurred
for the following year, all prepared on the same basis and in similar detail as
that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for Capital
Expenditures.

 



- 38 -

 

 

(k) Lease Reports. Promptly upon receipt, copies of any material reports or
notifications required to be delivered by any Operating Company to any Borrower
pursuant to the terms of any Real Estate Lease.

 

(l) Other Information. Such other information, certificates, schedules, exhibits
or documents (financial or otherwise) concerning the Facility, the Credit
Parties, the Operating Companies and their respective operations, business,
properties, condition or otherwise as the Lender may reasonably request from
time to time.

 

8.2 Inspection; Audit Fees. Each Borrower will keep proper books of record and
account in accordance with GAAP in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities. The Lender, or any Person designated by the Lender in writing from
time to time, shall have the right: (a) from time to time hereafter (but no more
than two (2) times per calendar year prior to an Event of Default), to call and
visit at any Borrower's place or places of business (or any other place where
the Collateral or any information relating thereto is kept or located) during
ordinary business hours and, prior to any Event of Default, upon reasonable
advance notice (and after any Event of Default, at any time during normal
business hours without the requirement of any advance notice), (i) to inspect,
audit, check and make copies of and extracts from such Borrower's books,
records, journals, orders, receipts and any correspondence and other data
relating to its business or to any transactions between the parties hereto, and
(ii) to discuss the affairs, finances and business of the Credit Parties with
any of the Duly Authorized Persons, and (b) to make such verification concerning
the Collateral as the Lender may consider reasonable under the circumstances.
The Borrowers agree to pay on demand all costs, expenses and reasonable fees
incurred by Lender in connection with any inspections or audits of the Borrowers
performed by the Lender under this Section. All such amounts incurred by the
Lender hereunder shall bear interest hereunder and shall be additional
Liabilities of the Borrowers to the Lender, secured by the Collateral, if not
promptly paid upon the request of the Lender.

 

8.3 Conduct of Business. Each Borrower shall maintain its limited liability
company existence, shall maintain in full force and effect all licenses,
permits, authorizations, bonds, franchises, leases, patents, trademarks and
other intellectual property, contracts and other rights necessary to the conduct
of its business, shall continue in, and limit its operations to, the same
general line of business as that currently conducted and shall comply with all
applicable laws, orders, regulations and ordinances of all federal, foreign,
state and local governmental authorities, including, without limitation,
Healthcare Laws, except to the extent any such non-compliance could reasonably
be expected to result in a Material Adverse Effect. Each Borrower shall keep
proper books of record and account in which full and true entries will be made
of all dealings or transactions of or in relation to the business and affairs of
such Borrower, in accordance with GAAP, consistently applied.

 



- 39 -

 

 

8.4 Claims and Taxes. The Borrowers agree, jointly and severally, to indemnify
and hold the Lender harmless from and against any and all claims, demands,
liabilities, losses, damages, penalties, costs and expenses (including, without
limitation, reasonable attorneys’ fees) relating to or in any way arising out of
the possession, use, operation or control of any Borrower’s property and assets,
including, without limitation, the Collateral. The Borrowers agree, jointly and
severally, to pay or cause to be paid all license fees, bonding premiums and
related taxes and charges and shall pay or cause to be paid all of each
Borrower’s real and personal property taxes, including taxes with respect to the
Real Property, assessments and charges and all of each Borrower’s franchise,
income, unemployment, use, excise, old age benefit, withholding, sales and other
taxes and other governmental charges assessed against any Borrower, or payable
by any Borrower, at such times and in such manner as to prevent any penalty from
accruing or any Lien from attaching to its property, provided that the Borrowers
shall have the right to contest in good faith, by an appropriate proceeding
promptly initiated and diligently conducted, the validity, amount or imposition
of any such tax, assessment or charge, and upon such good faith contest to delay
or refuse payment thereof, if (a) the Borrowers established adequate reserves to
cover such contested taxes, assessments or charges, and (b) such contest could
not be expected to result in a Material Adverse Effect.

 

8.5 State of Formation. The State of Delaware shall remain each Borrower’s State
of formation, unless: (a) such Borrower provides the Lender with at least thirty
(30) days prior written notice of any proposed change, (b) no Event of Default
then exists or will exist immediately after such proposed change, and (c) such
Borrower provides the Lender with, at the Borrowers’ sole cost and expense, such
financing statements, and if applicable, landlord waivers, bailee letters and
processor letters, and such other agreements and documents as the Lender shall
reasonably request in connection therewith.

 

8.6 Liability Insurance. The Borrowers shall maintain or cause the Operating
Companies to maintain, at their expense, general liability insurance and
environmental liability insurance in such amounts and with such deductibles as
are acceptable to the Lender in its reasonable determination and shall deliver
to the Lender the original (or a certified) copy of each policy of insurance and
evidence of the payment of all premiums therefor. In addition, the Borrowers
shall maintain, or cause the Operating Companies to maintain, at their expense,
business interruption insurance in such amounts and with such deductibles as are
acceptable to the Lender in its reasonable determination and shall deliver to
the Lender the original (or a certified) copy of each policy of insurance and
evidence of the payment of all premiums therefor. Such policies of insurance
shall contain an endorsement showing the Lender as additional insured thereunder
and providing that the insurance company will give the Lender at least thirty
(30) days prior written notice before any such policy or policies of insurance
shall be altered or canceled.

 



- 40 -

 

 

8.7 Property Insurance. The Borrowers shall, or shall cause the Operating
Companies, at their expense, to keep and maintain their respective assets
insured against loss or damage by fire, theft, explosion, spoilage, and all
other hazards and risks ordinarily insured against by other owners or users of
such properties in similar businesses in an amount at least equal to the full
insurable value of all such property. All such policies of insurance shall be in
form and substance reasonably satisfactory to the Lender. The Borrowers shall
deliver to the Lender the original (or a certified) copy of each policy of
insurance and evidence of payment of all premiums therefor. Such policies of
insurance shall contain an endorsement, in form and substance satisfactory to
the Lender, showing the Lender as “Lender’s Loss Payee” and all loss payable to
the Lender, as its interests may appear, as provided in this Section 8.7. Such
endorsement shall provide that such insurance company will give the Lender at
least thirty (30) days prior written notice before any such policy or policies
of insurance shall be altered or canceled and that no act or default of the
Borrowers or any other Person shall affect the right of the Lender to recover
under such policy or policies of insurance in case of loss or damage. The
Borrowers hereby direct all insurers under such policies of insurance to pay all
proceeds of insurance policies directly to the Lender and the Lender shall
absent an Event of Default permit the Borrowers to use such proceeds to restore
or rebuild the damaged property as the Borrowers shall determine in their
reasonable and good faith determination. Upon the occurrence and during the
continuance of an Event of Default, the Borrowers irrevocably make, constitute
and appoint the Lender (and all officers, employees or agents designated by the
Lender in writing to the Borrowers) as the Borrowers’ true and lawful
attorney-in-fact for the purpose of making, settling and adjusting claims under
all such policies of insurance, endorsing the name of the Borrowers on any
check, draft, instrument or other item of payment received by the Borrowers or
the Lender pursuant to any such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance.

 

UNLESS THE BORROWERS PROVIDE THE LENDER WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS AGREEMENT WITHIN FIVE BUSINESS DAYS FOLLOWING LENDER’S WRITTEN
REQUEST, THE LENDER MAY PURCHASE INSURANCE AT THE BORROWERS’ EXPENSE TO PROTECT
THE LENDER’S INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT,
PROTECT THE INTERESTS IN THE COLLATERAL. THE COVERAGE PURCHASED BY THE LENDER
MAY NOT PAY ANY CLAIMS THAT THE BORROWERS MAKE OR ANY CLAIM THAT IS MADE AGAINST
THE BORROWERS IN CONNECTION WITH THE COLLATERAL. THE BORROWERS MAY LATER CANCEL
ANY SUCH INSURANCE PURCHASED BY THE LENDER, BUT ONLY AFTER PROVIDING THE LENDER
WITH EVIDENCE THAT THE BORROWERS HAVE OBTAINED INSURANCE AS REQUIRED BY THIS
AGREEMENT. IF THE LENDER PURCHASES INSURANCE FOR THE COLLATERAL, THE BORROWERS
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY
OTHER CHARGES THAT THE LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE OBLIGATIONS SECURED
HEREBY. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE THE
BORROWERS MAY BE ABLE TO OBTAIN ON ITS OWN.

 



- 41 -

 

 

8.8 Environmental. The Borrowers shall promptly notify and furnish Lender with a
copy of any and all Environmental Notices which are received by it or any Credit
Party in connection with the Property. The Borrowers shall take, or shall cause
the Operating Companies to take, prompt and appropriate action in response to
any and all such Environmental Notices and shall promptly furnish Lender with a
description of the Borrowers’ or such Credit Party’s Response thereto. The
Borrowers shall (a) obtain and maintain all permits required under all
applicable federal, state, and local Environmental Laws, except as to which the
failure to obtain or maintain would not have a Material Adverse Effect; and (b)
keep and maintain the Property and each portion thereof in compliance with, and
not cause or permit the Property or any portion thereof to be in violation of,
any Environmental Law, except as to which the failure to comply with or the
violation of which, would not have a Material Adverse Effect.

 

8.9 Banking Relationship. Commencing as reasonably practicable as possible
hereafter (but in no event later than thirty (30) calendar days of the Closing
Date), the Borrowers shall at all times thereafter maintain all of their primary
deposit and operating accounts and all other banking accounts (other than
payroll, tax and trust accounts) with the Lender and the Borrowers shall cause
all rent and other payments owed to any Borrower by any Operating Company under
any Real Estate Lease to be paid by such Operating Company directly into a
designated lease deposit account maintained with the Lender (the “Lease Deposit
Account”). The Borrowers shall use the Lender as the primary cash management
bank for all of its cash management activities (other than payroll, tax and
trust accounts), including, without limitation, the Lender acting as the
principal depository and remittance agent for the Borrowers.

 

8.10 Intellectual Property. If after the Closing Date any Borrower shall own or
otherwise possess any registered patents, copyrights, trademarks, trade names,
or service marks (or file an application to attempt to register any of the
foregoing), such Borrower shall promptly notify the Lender in writing of same
and execute and deliver any documents or instruments (at the Borrowers’ sole
cost and expense) reasonably required by Lender to perfect a security interest
in and lien on any such federally registered intellectual property in favor of
the Lender and assist in the filing of such documents or instruments with the
United States Patent and Trademark Office and/or United States Copyright
Office/Library of Congress or other applicable registrar.

 

8.11 Change of Location; Etc. No Collateral may be moved to another location
within the continental United States unless: (a) the Borrowers provide the
Lender with at least thirty (30) days prior written notice, (b) no Event of
Default then exists, and (c) the Borrowers provide the Lender with, at
Borrowers’ sole cost and expense, such financing statements, landlord waivers,
bailee and processor letters and other such agreements and documents as the
Lender shall reasonably request. The Borrowers shall or shall cause the
Operating Companies to defend and protect the Collateral against and from all
claims and demands of all Persons (other than the holders of Permitted Liens) at
any time claiming any interest therein adverse to the Lender. If the Borrowers
desire to change its principal place of business and chief executive office, the
Borrowers shall notify the Lender thereof in writing no later than thirty (30)
days prior to such change and the Borrowers shall provide the Lender with, at
Borrowers’ sole cost and expense, such financing statements and other documents
as the Lender shall reasonably request in connection with such change. If the
Borrowers shall decide to change the location where its books and records are
maintained, the Borrowers shall notify the Lender thereof in writing no later
than thirty (30) days prior to such change.

 



- 42 -

 

 

8.12 Health Care Related Matters. Each Operating Company shall continue to be
duly licensed by the State of North Carolina to operate the Facility and shall
otherwise maintain Medicaid provider status. The Borrowers shall cause each
Operating Company to maintain all licenses, permits, certificates of need,
reimbursement contracts and programs, and any other agreements necessary for the
use and operation of the respective Facilities or as may be necessary for
participation of such Operating Company in Medicaid and other applicable
reimbursement programs, to remain in full force and effect at all times. Each
Operating Company shall at all times maintain in full force and effect a
Medicaid certification and a Medicaid provider agreement. Each Credit Party and
each Operating Company shall at all times be in material compliance with all
rules and regulations of the CMS and shall take all necessary steps to protect
personally identifiable health information for each patient substantially in
accordance with the CMS laws and regulations.

 

8.13 US Patriot Act. Each Borrower covenants to Lender that if any Borrower
becomes aware that any Credit Party or its respective Affiliates is identified
on any Blocked Persons List (as identified in Section 7.30 hereof), such
Borrower shall immediately notify Lender in writing of such information. Each
Borrower further agrees that in the event that it or any Affiliate is at any
time identified on any Blocked Persons List, such event shall be an Event of
Default, and shall entitle Lender to exercise any and all remedies provided in
any Financing Agreements or otherwise permitted by law. In addition, in response
to any such notice Lender may immediately contact the Office of Foreign Assets
Control and any other government agency Lender deems appropriate in order to
comply with its obligations under any law, regulation, order or decree
regulating or relating to terrorism and international money laundering.

 

8.14 Further Assurances. The Borrowers will, at their own cost and expense,
cause to be promptly and duly taken, executed, acknowledged and delivered all
such further acts, documents and assurances as may from time to time be
necessary or as the Lender may from time to time reasonably request in order to
carry out the intent and purposes of this Agreement and the other the Financing
Agreements and the transactions contemplated thereby, including all such actions
to establish, create, preserve, protect and perfect a first-priority Lien in
favor of the Lender on the Collateral (including Collateral acquired after the
date hereof), subject to Permitted Liens, including, as set forth in Section
8.16 of this Agreement.

 

8.15 Single Purpose Entity Provisions. The business and purposes of each
Borrower is and will continue to be limited to the following:

 

(i) to acquire, own, hold, lease, operate, manage, maintain, develop and/or
improve the applicable Real Property;

 

(ii) to enter into and perform its obligations under the Financing Agreements;

 

(iii) to sell, transfer, service, convey, dispose of, pledge, assign, borrow
money against, finance or otherwise deal with the Real Property to the extent
permitted hereunder and under the Financing Agreements;

 

(iv) to lease the applicable Real Property to the applicable Operating Company;
and

 

(v) to engage in any lawful act or activity and to exercise any powers permitted
to entities of its type pursuant to the laws of its state of organization that
are related or incidental to and necessary, convenient or advisable for the
accomplishment of the above mentioned purposes.

 



- 43 -

 

 

Each Borrower agrees and covenants that it shall:

 

(i) not own any asset or property other than (A) a fee interest in the
applicable Real Property, and (B) incidental personal property necessary for the
ownership or operation of such Real Property;

 

(ii) remain solvent and pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets, to the extent of its
assets, as the same shall become due;

 

(iii) do or cause to be done all things necessary or desirable to observe
organizational formalities of such Borrower and preserve its existence; and

 

(iv) to the extent of cash flow available from operations, maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations.

 

 

 

9. NEGATIVE COVENANTS.

 

The Borrowers, jointly and severally, covenant and agree that as long as any
(other than contingent indemnification obligations) remain outstanding, and
(even if there shall be no such Liabilities outstanding) as long as this
Agreement remains in effect (unless the Lender shall give its prior written
consent thereto):

 

9.1 Encumbrances. No Borrower shall create, incur, assume or suffer to exist any
Lien of any nature whatsoever on any of its assets or property, including,
without limitation, the Collateral, other than the following (“Permitted
Liens”): (a) Liens securing the payment of taxes, either not yet due or the
validity of which is being contested in good faith by appropriate proceedings,
and as to which the Borrowers shall, if appropriate under GAAP, has set aside on
its books and records adequate reserves, provided, that such contest does not
have a Material Adverse Effect; (b) deposits under workmen’s compensation,
unemployment insurance, social security and other similar laws; (c) Liens in
favor of the Lender; (d) liens imposed by law, such as mechanics’,
materialmen’s, landlord’s, warehousemen’s, carriers’ and other similar liens,
securing obligations incurred in the ordinary course of business that are not
past due for more than ten (10) Business Days or that are being contested in
good faith by appropriate proceedings and for which appropriate reserves have
been established or that are not yet due and payable; and (e) purchase money
security interests upon or in any property acquired or held by the Borrowers in
the ordinary course of business to secure the purchase price of such property so
long as: (i) the aggregate indebtedness relating to such purchase money security
interests and Capitalized Lease Obligations does not at any time exceed Fifty
Thousand Dollars ($50,000) in the aggregate at any time, (ii) each such lien
shall only attach to the property to be acquired; and (iii) the indebtedness
incurred shall not exceed one hundred percent (100%) of the purchase price of
the item or items purchased.

 



- 44 -

 

 

9.2 Indebtedness. No Borrower shall incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any Indebtedness, except (a)
the Liabilities, and (b) the indebtedness not to at any time exceed Fifty
Thousand Dollars ($50,000) relating to the purchase money security interests and
Capitalized Lease Obligations permitted pursuant to Section 9.1(e) hereof.

 

9.3 Consolidations, Mergers or Acquisitions. Without the prior written consent
of the Lender, no Borrower shall be a party to any merger, consolidation, or
exchange of stock or other equity, or purchase or otherwise acquire all or
substantially all of the assets or stock of any class of, or any other evidence
of an equity interest in, or any partnership, limited liability company, or
joint venture interest in, any other Person, or sell, transfer, convey or lease
all or any substantial part of its assets or property, or sell or assign, with
or without recourse, any receivables. No Borrower shall form or establish any
subsidiary without the Lender’s prior written consent.

 

9.4 Investments or Loans. No Borrower shall make, incur, assume or permit to
exist any loans or advances, or any investments in or to any other Person,
except (a) investments in short-term direct obligations of the United States
Government, (b) investments in negotiable certificates of deposit issued by the
Lender or by any other bank satisfactory to the Lender, payable to the order of
the Borrower or to bearer, and (c) investments in commercial paper rated at
least A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors Service,
Inc., or carrying an equivalent rating by a nationally recognized rating agency
if both of the two named rating agencies cease publishing ratings of
investments.

 

9.5 Guarantees. No Borrower shall guarantee, endorse or otherwise in any way
become or be responsible for obligations of any other Person, whether by
agreement to purchase the Indebtedness of any other Person or through the
purchase of goods, supplies or services, or maintenance of working capital or
other balance sheet covenants or conditions, or by way of stock purchase,
capital contribution, advance or loan for the purpose of paying or discharging
any Indebtedness or obligation of such other Person or otherwise, except
endorsements of negotiable instruments for collection in the ordinary course of
business.

 

9.6 Disposal of Property. No Borrower shall sell, assign, lease, transfer or
otherwise dispose of any of its properties, assets and rights to any Person
except (i) sales of Inventory in the ordinary course of business, and (ii) sales
of obsolete Equipment being replaced in the ordinary course of business with
other Equipment with a fair market value and orderly liquidation value equal to
or greater than the Equipment being replaced.

 

9.7 Use of Proceeds. No Borrower shall use the proceeds of the Loan and the Loan
for any purpose other than to pay a portion of the purchase price under the
Closing Date Purchase Documents.

 

9.8 Loans to Officers; No Consulting and Management Fees. No Borrower shall make
any loans to its members, managers, officers, employees, Affiliates, or to any
other Person, and no Borrower shall declare, make or pay any consulting,
management fees, investment banking fees, or similar fees or payments to its
members, managers, officers, employees, agents, or Affiliates or any other
Person, whether for services rendered to the Borrowers or otherwise.

 



- 45 -

 

 

9.9 Distributions and Equity Redemptions. No Borrower shall (i) declare, make or
pay any dividend or other distribution (whether in cash, property or rights or
obligations) to or for the benefit of any officer, manager, member, Affiliate or
any other Person or (ii) purchase or redeem any of the membership interests or
units of any Borrower or any options or warrants with respect thereto, or set
aside any funds for any such purpose; provided, however, that the Borrowers may
make (y) during each Fiscal Quarter, distributions in cash to Parent in an
amount estimated by the manager(s) of the Borrowers to equal the amount
necessary for the respective members of Parent to pay their actual state and
United States federal income tax liabilities in respect of income earned by the
Borrower (the “Tax Liability Amount”); provided, however, that any such
distributions shall be net of any prior year loss carry-forward; provided,
further that any distributions made to Parent as permitted under this Section
9.9(y) during any Fiscal Year which exceed the actual Tax Liability Amount of
the members of Parent as calculated at the end of such Fiscal Year shall be
contributed back to the Borrower by the Parent promptly, but in any event,
within thirty (30) days after the end of such Fiscal Year; and (z) distributions
to Parent within forty-five (45) days after the end of each Fiscal Quarter;
provided that immediately before and after giving effect to any such
distributions (1) no Default or Event of Default has occurred and is continuing
and (2) financial statements necessary to determine current compliance with the
financial covenants set forth in Section 9.12 of this Agreement have been
delivered to Lender along with a true, correct and complete copy of the
Compliance Certificate required to be delivered for such Fiscal Quarter not less
than ten (10) days prior to any such distributions.

 

9.10 Payments in Respect of Subordinated Debt. No Borrower shall make any
payment in respect of any Indebtedness for borrowed money that is subordinated
to the Liabilities (including, without limitation, the Subordinated Debt, unless
otherwise permitted expressly under the terms of a subordination agreement in
form and substance acceptable to the Lender).

 

9.11 Transactions with Affiliates. Subject to the proviso contained in Sections
9.8 and 9.9 hereof, no Borrower shall transfer any cash or property to any
Affiliate or enter into any transaction, including, without limitation, the
purchase, lease, sale or exchange of property or the rendering of any service to
any Affiliate; provided, however, that the Borrowers may enter into transactions
with Affiliates for fair value in the ordinary course of business pursuant to
terms that are no less favorable to the Borrowers than the terms upon which such
transfers or transactions would have been made had such transfers or
transactions been made to or with a Person that is not an Affiliate.

 



- 46 -

 

 

9.12 Financial Ratios.

 

(a) Minimum EBITDAR to Rent Expense Ratio. The Borrowers shall not permit the
ratio of EBITDAR to Rent Expense to be less than 1.15 to 1.00, measured as of
the last day of each Fiscal Quarter, for the prior four fiscal quarters,
provided, however, that (i) with respect to the calculation for the Fiscal
Quarter ended December 31, 2013, the ratio set forth in this Section 9.12(a)
will be calculated for the three (3) month period then ended, (ii) with respect
to the calculation for the Fiscal Quarter ended March 31, 2014, the ratio set
forth in this Section 9.12(a) will be calculated for the six (6) month period
then ended, (iii) with respect to the calculation for the Fiscal Quarter ended
June 30, 2014, the ratio set forth in this Section 9.12(a) will be calculated
for the nine (9) month period then ended and (iv) with respect to the
calculation for the Fiscal Quarter ended September 30, 2014 and for the
calculation as of each Fiscal Quarter thereafter, the ratio set forth in this
Section 9.12(a) will be calculated for the twelve (12) month period then ended

 

(b) Minimum Fixed Charge Coverage Ratio. The Borrowers shall not permit the
Fixed Charge Coverage Ratio to be less than 1.05 to 1.00, measured as of the
last day of each Fiscal Quarter for the prior four fiscal quarters subject to
adjustments to such measurement period as set forth in the definition of Fixed
Charge Coverage Ratio.

 

(c) Acknowledgement. The Borrowers acknowledge and agree that the calculation
and computation of the foregoing financial ratios and covenants shall be
pursuant to and in accordance with Section 8.1(d) hereof.

 

9.13 Change in Nature of Business. No Borrower shall make any change in the
nature of such Borrower’s business carried on as of the Closing Date. Without
the prior written consent of the Lender, which may be granted or withheld in the
Lender’ sole discretion, no Borrower shall permit any Person other than the
Operating Companies and the Management Company to operate or control any
Facility, whether by management agreement, joint venture agreement or otherwise.

 

9.14 Other Agreements. No Borrower shall enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations hereunder or under any Financing Agreement to which any Borrower is
a party or which would violate or breach any provision hereof or thereof, or
that would or could reasonably be expected to adversely affect the Lender’s
interests or rights under this Agreement and the other Financing Agreements to
which any Borrower is a party or the likelihood that the Liabilities will be
paid in full when due, nor shall any Borrower’s limited liability company
agreement be amended or modified in any way that would violate or breach any
provision hereof or of any Financing Agreement, or that would or could
reasonably be expected to adversely affect the Lender’s interests or rights
under this Agreement and the other Financing Agreements or the likelihood that
the Liabilities will be paid in full when due; provided, prior to any amendment
or modification of such Borrower’s limited liability company agreement, such
Borrower shall furnish a true, correct and complete copy of any such proposed
amendment or modification to the Lender.

 



- 47 -

 

 

9.15 Lock Box Accounts. No Borrower shall establish or open any lockbox or
blocked account with any Person (other than the Lender) after the Closing Date.

 

9.16 State of Formation and Name. Except in accordance with Section 8.5 hereof,
no Borrower shall change its state of formation from that of the State of
Delaware or its name as identified in the Recitals hereto.

 

9.17 Environmental. No Borrower shall permit, and the Borrowers shall cause the
Operating Companies not to permit, any Property (including the Real Property) or
any portion thereof to be involved in the use, generation, manufacture, storage,
disposal or transportation of Hazardous Substances except in compliance with all
Environmental Laws.

 

9.18 Real Estate Lease and Management Agreement. No Borrower shall amend, modify
or supplement any Real Estate Lease or any Management Agreement in any manner
that would or could be expected to adversely affect the Lender’s interests under
this Agreement or the other Financing Agreements, or the likelihood that the
Liabilities will be paid in full when due, without the Lender’s prior written
consent. In any event, the Borrowers shall provide the Lender with fifteen (15)
days’ written notice prior to entering into any non-adverse amendment,
modification or supplement to any Real Estate Lease or any Management Agreement
allowed under this Section 9.18, which such notice shall indicate a reasonably
detailed description of such non-adverse amendment, modification or supplement.

 

9.19 Fiscal Year. No Borrower shall change its Fiscal Year.

 

9.20 Tax Election. No Borrower shall change its tax election with the Internal
Revenue Service without the prior written consent of the Lender.

 

9.21 Amendments or Waivers. Without the prior written consent of the Lender, no
Borrower shall permit its organizational documents (e.g., charter, certificate
or limited partnership agreement, or other similar organizational documents) to
be amended or any provision thereof waived, the effect of which amendment or
waiver could reasonably be expected to have a Material Adverse Effect or
otherwise be materially adverse to the to the rights and interests of the
Lender.

 

10. DEFAULT, RIGHTS AND REMEDIES OF THE LENDER.

 

10.1 Event of Default. Any one or more of the following shall constitute an
“Event of Default” under this Agreement:

 

(a) any Borrower fails to pay (i) any principal or interest payable hereunder or
under the Note on the date due, declared due or demanded in accordance with the
terms hereof, or (ii) any other cost, expense, fee or other amount payable to
the Lender under this Agreement or under any other Financing Agreement
(including, without limitation, the Note) within three (3) calendar days after
the date when any such payment is due, declared due or demanded in accordance
with the terms hereof;

 



- 48 -

 

 

(b) any Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions or agreements set forth in Sections 2.2, 8.1, 8.5, 8.6,
8.7, 8.9, 8.11, 8.12 or 8.l5 hereof, or any of the Sections of Article 9 hereof;

 

(c) any Credit Party fails or neglects to perform, keep or observe any of the
covenants, conditions, promises or agreements contained in this Agreement (other
than those specified in Section 10.1(b) hereof) or in any Financing Agreement to
which it is a party and such failure or neglect shall continue for a period of
twenty (20) calendar days;

 

(d) any representation or warranty heretofore, now or hereafter made by any
Credit Party in this Agreement or any of the other Financing Agreements is
untrue, misleading or incorrect in any material respect, or any schedule,
certificate, statement, report, financial data, notice, or writing furnished at
any time by any Credit Party to the Lender is untrue, misleading or incorrect in
any material respect, on the date as of which the facts set forth therein are
stated or certified;

 

(e) a judgment, decree or order requiring payment in excess of One Hundred
Thousand Dollars ($100,000) shall be rendered against any Credit Party and such
judgment or order shall remain unsatisfied or undischarged and in effect for
thirty (30) consecutive days without a stay of enforcement or execution,
provided that this clause (e) shall not apply to any judgment for which such
Credit Party is fully insured and with respect to which the insurer has admitted
liability;

 

(f) a notice of Lien, levy or assessment is filed or recorded with respect to
any of the assets of any Credit Party (including, without limitation, the
Collateral), by the United States, or any department, agency or instrumentality
thereof, or by any state, county, municipality or other governmental agency or
any taxes or debts owing at any time or times hereafter to any one or more of
them become a Lien, upon any of the assets of any Credit Party (including,
without limitation, the Collateral), provided that this clause (f) shall not
apply to any Liens, levies, or assessments which a Credit Party is contesting in
good faith (provided the Borrowers have complied with the provisions of clauses
(a) and (b) of Section 8.4 hereof) or which relate to current taxes not yet due
and payable;

 

(g) any material portion of the Collateral or any portion of any Real Property
is attached, seized, subjected to a writ or distress warrant, or is levied upon,
or comes within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors;

 

(h) a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
any Credit Party, and any such proceeding is not dismissed within forty-five
(45) days of the date of its filing, or a proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law or statute is filed by any Credit Party, or any Credit Party
makes an assignment for the benefit of creditors, or any Credit Party takes any
action to authorize any of the foregoing;

 

(i) any Credit Party voluntarily or involuntarily dissolves or is dissolved, or
its existence terminates or is terminated;

 



- 49 -

 

 

(j) any Credit Party becomes insolvent or fails generally to pay its debts as
they become due;

 

(k) any Credit Party is enjoined, restrained, or in any way prevented by the
order of any court or any administrative or regulatory agency from conducting
all or any material part of its business affairs;

 

(l) a breach by any Credit Party shall occur under any material agreement,
document or instrument (other than an agreement, document or instrument
evidencing the lending of money), whether heretofore, now or hereafter existing
between the Borrower and any other Person and the effect of such breach will or
is could reasonably be expected to have or create a Material Adverse Effect;

 

(m) any Credit Party shall fail to make any payment due on any other obligation
for borrowed money or shall be in breach of any agreement evidencing the lending
of money and the effect of such failure or breach would result in the
acceleration of any obligation, liability or indebtedness in excess of Fifty
Thousand Dollars ($50,000); provided that the Credit Parties shall have fifteen
(15) days to contest in good faith such breach or purported breach as long as
the Credit Parties have established an adequate reserve to cover such amount and
such contest is not reasonably likely to have or cause a Material Adverse
Effect;

 

(n) there shall be instituted in any court criminal proceedings against any
Credit Party, any Operating Company or their respective Affiliates, or any
Credit Party, any Operating Company or their respective Affiliates shall be
indicted for any crime, in either case for which forfeiture of a material amount
of its property is a potential penalty, or any governmental enforcement action
involving any criminal penalties or exclusion from any federal or state health
care program shall have been imposed against any such Persons;

 

(o) a Change of Control shall occur other than a Change of Control with respect
to which the Lender has provided prior written consent, such consent to be
provided in the Lender’s sole discretion;

 

(p) any Lien securing the Liabilities shall, in whole or in part, cease to be a
perfected first priority Lien (subject only to the Permitted Liens); this
Agreement, any of the Financing Agreements, shall (except in accordance with its
terms), in whole or in part, terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligations of any Credit Party party
thereto; or any Credit Party shall directly or indirectly, contest in any manner
such effectiveness, validity, binding nature or enforceability;

 

(q) any material breach of, noncompliance with or default under any Financing
Agreement by any party thereto (other than by the Lender) after expiration of
any applicable notice and cure period;

 

(r) institution by the PBGC, a Credit Party or any ERISA Affiliate of steps to
terminate any Plan or to organize, withdraw from or terminate a Multiemployer
Plan if as a result of such reorganization, withdrawal or termination, any
Credit Party or any ERISA Affiliate could be required to make a contribution to
such Plan or Multiemployer Plan, or could incur a liability or obligation to
such Plan or Multiemployer Plan, in excess of One Hundred Thousand Dollars
($100,000), or (ii) a contribution failure occurs with respect to any Plan
sufficient to give rise to a lien under ERISA;

 



- 50 -

 

 

(s) an “event of default” or “default” shall occur under any Real Estate Lease
or any Management Agreement after the expiration of any applicable notice and
cure period therein, if any, or any Real Estate Lease or any Management
Agreement shall terminate, or any Borrower shall cease to own the Real Property
owned by such Borrower as of the Closing Date (after giving effect to the
Closing Date Acquisitions), or a state or federal regulatory agency shall have
revoked a Medicaid qualification or any other license, permit or certificate
that is material to the operation of any Facility or any portion of the Real
Property as currently conducted, regardless of whether such license, permit,
certificate or qualification was held by or originally issued for the benefit of
a Borrower, a lessor or any other Person, including any Operating Company;

 

(t) except as may be permitted under Section 9.13 hereof, any Management
Agreement shall be terminated or assigned by the Management Company or the
Management Company (or its subsidiaries or affiliates) shall cease to actively
manage the Facility;

 

(u) a Material Adverse Change shall occur; and/or

 

(v) there shall occur with respect to any Facility any Medicaid survey
deficiencies at Level I, J, K, L or worse (i) which deficiencies are not cured
within the amount of time permitted by the applicable reviewing agency; (ii)
which result in the imposition by any Government Authority or the applicable
state survey agency of sanctions in the form of either a program termination,
temporary management, denial of payment for new admission (which continues for
thirty (30) days or more) and/or closure of such Facility and (iii) which
sanctions could have a Material Adverse Effect as determined by Lender in its
reasonable discretion.

 

10.2 Acceleration. Upon the occurrence of any Event of Default described in
Sections 10.1(h), (i), or (j), the Commitment (if it has not theretofore
terminated) shall automatically and immediately terminate and all of the
Liabilities shall immediately and automatically, without presentment, demand,
protest or notice of any kind (all of which are hereby expressly waived), be
immediately due and payable; and upon the occurrence and during the continuance
of any other Event of Default, the Lender may at its sole option declare the
Commitment (if they have not theretofore terminated) to be terminated and any or
all of the Liabilities may, at the sole option of the Lender, and without
presentment, demand, protest or notice of any kind (all of which are hereby
expressly waived), be declared, and thereupon shall become, immediately due and
payable, whereupon the Commitment shall immediately terminate.

 

10.3 Rights and Remedies Generally. Upon the occurrence and during the
continuance of any Event of Default, the Lender shall have, in addition to any
other rights and remedies contained in this Agreement and in any of the other
Financing Agreements, all of the rights and remedies of a secured party under
the Code or other applicable laws, all of which rights and remedies shall be
cumulative, and non-exclusive, to the extent permitted by law, including,
without limitation, the right of Lender to sell, assign, or lease any or all of
the Collateral or the Real Property. Upon notice to the Borrowers after an Event
of Default and during the continuance thereof, Borrowers at their own expense
shall assemble all or any part of the Collateral as determined by Lender and
make it available to Lender at any location designated by Lender. In such event,
the Borrowers shall, at their sole cost and expense, store and keep any
Collateral so assembled at such location pending further action by Lender and
provide such security guards and maintenance services as shall be necessary to
protect and preserve such Collateral. In addition to all such rights and
remedies, the sale, lease or other disposition of the Collateral, or any part
thereof, by the Lender after an Event of Default and during the continuance
thereof may be for cash, credit or any combination thereof, and the Lender may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, and in lieu of actual payment of such purchase price, may set-off
the amount of such purchase price against the Liabilities of the Borrowers then
owing. Any sales of such Collateral may be adjourned from time to time with or
without notice. The Lender may, in its sole discretion, cause the Collateral to
remain on any Borrower’s premises, at the Borrowers’ expense, pending sale or
other disposition of such Collateral. The Lender shall have the right after an
Event of Default and during the continuance thereof to conduct such sales on any
Borrower’s premises, at the Borrowers’ expense, or elsewhere, on such occasion
or occasions as the Lender may see fit.

 



- 51 -

 

 

10.4 Entry Upon Premises and Access to Information. Upon the occurrence and
during the continuance of any Event of Default, the Lender shall have the right
to enter upon the premises of any Borrower where the Collateral is located
without any obligation to pay rent to such Borrower, or any other place or
places where such Collateral is believed to be located and kept, and remove such
Collateral therefrom to the premises of the Lender or any agent of the Lender,
for such time as the Lender may desire, in order to effectively collect or
liquidate such Collateral. Upon the occurrence and during the continuance of any
Event of Default, the Lender shall have the right to obtain access to the
Borrowers’ data processing equipment, computer hardware and software relating to
the Collateral and to use all of the foregoing and the information contained
therein in any manner the Lender deems appropriate. Upon the occurrence and
during the continuance of any Event of Default, the Lender shall have the right
to notify post office authorities to change the address for delivery of the any
Borrower’s mail to an address designated by the Lender and to receive, open and
process all mail addressed to such Borrower to the extent such mail is in
connection with accounts receivable collections provided that such action does
not violate any of the Operating Companies’ residents’ rights to privacy under
applicable law.

 

10.5 Sale or Other Disposition of Collateral by the Lender. Any notice required
to be given by the Lender of a sale, lease or other disposition or other
intended action by the Lender, with respect to any of the Collateral or any Real
Property, which is deposited in the United States mails, postage prepaid and
duly addressed to the Borrower at the address specified in Section 11.12 hereof,
at least ten (10) calendar days prior to such proposed action shall constitute
fair and reasonable notice to the Borrowers of any such action. The net proceeds
realized by the Lender upon any such sale or other disposition, after deduction
for the expense of retaking, holding, preparing for sale, selling or the like
and the attorneys’ and paralegal’ fees and legal expenses incurred by the Lender
in connection therewith, shall be applied as provided herein toward satisfaction
of the Liabilities, including, without limitation, such Liabilities described in
Sections 8.2 and 11.2 hereof. The Lender shall account to the Borrowers for any
surplus realized upon such sale or other disposition, and the Borrowers shall
remain liable for any deficiency. The commencement of any action, legal or
equitable, or the rendering of any judgment or decree for any deficiency shall
not affect the Lender’s Liens in the Collateral until the Liabilities are fully
paid. The Borrowers agree that the Lender has no obligation to preserve rights
to the Collateral against any other Person. If and to the extent applicable, the
Lender is hereby granted a license or other right to use, without charge, the
Borrowers’ labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, tradestyles, trademarks, service marks and advertising
matter or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale and selling any such Collateral
or any Real Property, and the Borrowers’ respective rights and benefits under
all licenses and franchise agreements, if any, shall inure to the Lender’s
benefit until the Liabilities are paid in full.

 



- 52 -

 

 

10.6 Waiver of Demand. Demand, presentment, protest and notice of nonpayment are
hereby waived by each Borrower. Each Borrower also waives the benefit of all
valuation, appraisal and exemption laws.

 

10.7 Waiver of Notice. TO THE FULLEST EXTENT PERMITTED BY LAW, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH BORROWER
HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE
BY THE LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT JUDICIAL PROCESS
OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE OR
HEARING.

 

11. MISCELLANEOUS.

 

11.1 Waiver. The Lender’s failure, at any time or times hereafter, to require
strict performance by any Credit Party of any provision of this Agreement or the
Financing Agreements shall not waive, affect or diminish any right of the Lender
thereafter to demand strict compliance and performance therewith. Any suspension
or waiver by the Lender of an Event of Default under this Agreement or a default
under any of the other Financing Agreements shall not suspend, waive or affect
any other Event of Default under this Agreement or any other default under any
of the other Financing Agreements, whether the same is prior or subsequent
thereto and whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of the
Credit Parties contained in this Agreement or any of the other Financing
Agreements and no Event of Default under this Agreement or default under any of
the other Financing Agreements shall be deemed to have been suspended or waived
by the Lender unless such suspension or waiver is in writing signed by an
officer of the Lender, and directed to the Borrower specifying such suspension
or waiver.

 

11.2 Costs and Attorneys’ Fees.

 

(a) The Borrowers agree, jointly and severally, to pay on demand all of the
costs and expenses of the Lender (including, without limitation, the reasonable
fees and expenses of the Lender’s counsel, and all UCC filing and lien search
fees, and, if applicable, real estate appraisal fees, survey fees, recording,
field examination (with such field examination being subject to Section 8.2) and
title insurance costs, and any environmental report or analysis) in connection
with the structuring, preparation, negotiation, execution, and delivery of: (i)
this Agreement, the Financing Agreements and all other instruments, agreements,
certificates or documents provided for herein or delivered or to be delivered
hereunder, and (ii) any and all amendments, modifications, supplements and
waivers executed and delivered pursuant hereto or any Financing Agreement or in
connection herewith or therewith. Each Borrower further agrees that the Lender,
in its sole discretion, may deduct all such unpaid amounts from the aggregate
proceeds of the Loan or debit such amounts from the operating accounts of any
Borrower maintained with the Lender.

 



- 53 -

 



 

(b) The costs and expenses that the Lender incurs in any manner or way with
respect to the following shall be part of the Liabilities, jointly and severally
payable by the Borrowers on demand if at any time after the date of this
Agreement the Lender: (i) employs counsel in good faith for advice or other
representation (A) with respect to the amendment, modification or enforcement of
this Agreement or the Financing Agreements, or with respect to any Collateral
securing the Liabilities hereunder, (B) to represent the Lender in any work-out
or any type of restructuring of the Liabilities, or any litigation, contest,
dispute, suit or proceeding or to commence, defend or intervene or to take any
other action in or with respect to any litigation, contest, dispute, suit or
proceeding (whether instituted by the Lender, the Borrower or any other Person)
in any way or respect relating to this Agreement, the Financing Agreements, any
Borrower’s affairs or any Collateral hereunder or (C) to enforce any of the
rights of the Lender with respect to the Borrowers provided in this Agreement,
under any of the Financing Agreements, or otherwise (whether at law or in
equity); (ii) takes any action to protect, preserve, store, ship, appraise,
prepare for sale, collect, sell, liquidate or otherwise dispose of any
Collateral in accordance with the terms hereunder; and/or (iii) seeks to enforce
or enforces any of the rights and remedies of the Lender with respect to the
Borrowers or any guarantor of the Liabilities. Without limiting the generality
of the foregoing, such expenses, costs, charges and fees include: reasonable
fees, costs and expenses of attorneys, accountants and consultants; court costs
and expenses; court reporter fees, costs and expenses; long distance telephone
charges; reasonable travel costs; and courier and telecopier charges.

 

(c) The Borrowers further agree, jointly and severally, to pay, and to save the
Lender harmless from all liability for, any documentary stamp tax, intangible
tax, or other stamp tax or taxes of any kind which may be payable in connection
with or related to the execution or delivery of this Agreement, the Financing
Agreements, the borrowings hereunder, the issuance of the Note or of any other
instruments, agreements, certificates or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith, provided that
the Borrowers shall not be liable for Lender’s income tax liabilities.

 

(d) All of the Borrowers’ obligations provided for in this Section 11.2 shall be
Liabilities secured by the Collateral and the Real Property and shall survive
repayment of the Loan or any termination of this Agreement or any Financing
Agreements.

 

11.3 Expenditures by the Lender. In the event the Borrowers shall fail to pay
taxes, insurance, audit fees and expenses, filing, recording and search fees,
assessments, fees, costs or expenses which the Borrowers are, under any of the
terms hereof or of any of the other Financing Agreements, required to pay, or
fail to keep the Collateral free from other Liens, except as permitted herein,
the Lender may, in its sole discretion, pay or make expenditures for any or all
of such purposes, and the amounts so expended, together with interest thereon at
the Default Rate (from the date the obligation or liability of Borrowers is
charged or incurred until actually paid in full to Lender) and shall be part of
the Liabilities of the Borrowers, payable on demand and secured by the
Collateral.

 



- 54 -

 

 

11.4 Custody and Preservation of Collateral. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral in its possession if it takes such action for that purpose as the
Borrowers shall request in writing, but failure by the Lender to comply with any
such request shall not of itself be deemed a failure to exercise reasonable
care, and no failure by the Lender to preserve or protect any right with respect
to such Collateral against prior parties, or to do any act with respect to the
preservation of such Collateral not so requested by a Borrower, shall of itself
be deemed a failure to exercise reasonable care in the custody or preservation
of such Collateral.

 

11.5 Reliance by the Lender. Each Borrower acknowledges that the Lender, in
entering into this Agreement and agreeing to make the Loan and otherwise extend
credit to the Borrowers hereunder, has relied upon the accuracy of the
covenants, agreements, representations and warranties made herein by the
Borrowers and the information delivered by the Borrowers to the Lender in
connection herewith (including, without limitation, all financial information
and data).

 

11.6 Assignability; Parties. This Agreement (including, without limitation, any
and all of the Borrower’s rights, obligations and liabilities hereunder) may not
be assigned by the Borrowers without the prior written consent of the Lender.
Whenever in this Agreement there is reference made to any of the parties hereto,
such reference shall be deemed to include, wherever applicable, a reference to
the successors and permitted assigns of each Borrower and the successors and
assigns of the Lender.

 

11.7 Severability; Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

11.8 Application of Payments. Notwithstanding any contrary provision contained
in this Agreement or in any of the other Financing Agreements, after the
occurrence and during the continuance of an Event of Default each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times hereafter received by the Lender from any Borrower or with
respect to any of the Collateral, and each Borrower does hereby irrevocably
agree that the Lender shall have the continuing exclusive right to apply and
reapply any and all payments received at any time or times hereafter, whether
with respect to the Collateral or otherwise: (i) first, to the payment and
satisfaction of all sums paid and costs and expenses incurred by the Lender
hereunder or otherwise in connection herewith, including such monies paid or
incurred in connection with protecting, preserving or realizing upon the
Collateral or enforcing any of the terms hereof, including reasonable attorneys’
fees and court costs, together with any interest thereon (but without preference
or priority of principal over interest or of interest over principal); (ii)
second, to the payment and satisfaction of the remaining Liabilities, whether or
not then due (in whatever order the Lender elects), both for interest and
principal; and (iii) last, the balance, if any, after all of the Liabilities
have been indefeasibly paid in full, to the Borrowers or as otherwise required
by applicable law.

 



- 55 -

 

 

11.9 Marshalling; Payments Set Aside. The Lender shall be under no obligation to
marshall any assets in favor of any Borrower or any other Person or against or
in payment of any or all of the Liabilities. To the extent that a Borrower makes
a payment or payments to the Lender or the Lender enforces its Liens or
exercises its rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall automatically be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

11.10 Sections and Titles; UCC Termination Statements. The sections and titles
contained in this Agreement shall be without substantive meaning or content of
any kind whatsoever and are not a part of the agreement between the parties
hereto. At such time as all of the Liabilities shall have been indefeasibly paid
in full and this Agreement shall terminate in accordance with its terms, the
Lender will, upon the Borrowers’ written request and at the Borrowers’ cost and
expense, authorize the filing of all UCC termination statements required by the
Borrower to evidence the termination of the Liens in the Collateral in favor of
the Lender and the Lender will sign a customary payoff letter that evidences the
termination of the grant of the security interest in its favor by the Borrowers
as provided pursuant to Section 6.1 hereof.

 

11.11 Continuing Effect; Inconsistency. This Agreement, the Lender’s Liens in
the Collateral, and all of the other Financing Agreements shall continue in full
force and effect so long as any Liabilities shall be owed to the Lender, and
(even if there shall be no such Liabilities outstanding) so long as this
Agreement has not been terminated as provided in Section 2.8 hereof. To the
extent any terms or provisions contained in any Financing Agreement are
inconsistent or conflict with the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control and govern.

 

11.12 Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given or delivered
upon the earlier of (a) personal delivery to the address set forth below, (b) in
the case of facsimile transmission, when transmitted and (c) in the case of
mailed notice, five (5) days after deposit in the United States mails, with
proper postage for certified mail, return receipt requested, prepaid, or in the
case of notice by Federal Express or other reputable overnight courier service,
one (1) Business Day after delivery to such courier service; provided, however,
that if any notice is tendered to an addressee and delivery thereof is refused
by such addressee, such notice shall be effective upon such tender unless
expressly set forth in such notice. Notices to be provided pursuant to this
Agreement shall be as follows: (i) If to the Lender at: The PrivateBank and
Trust Company, 120 S. LaSalle St., Chicago, Illinois 60603; Attention: Adam D.
Panos; Telephone No. (312) 564-1278; Facsimile No. (312) 564-6889; with a copy
to: c/o Ungaretti & Harris LLP, 70 W. Madison, Suite 3500, Chicago, Illinois,
60602; Attention: Daniel P. Strzalka, Esq.; Telephone No. (312) 977-4341;
Facsimile No. (312) 977-4405; (ii) If to any Borrower at: c/o Cornerstone Real
Estate Funds, 1920 Main Street, Suite 400, Irvine California, 92614, Attn: Kent
Eikanas, Telephone No. (949) 812-4335; Facsimile No. (949) 250-0592; with a copy
to: Hanson Bridgett, LLP, 425 Market Street, 26th Floor, San Francisco,
California, 94105, Attention: Jennifer Berland, Telephone No. (415) 995-5837;
Facsimile No. (415) 995-3409; or to such other address as each party designates
to the other in the manner herein prescribed.

 



- 56 -

 

 

11.13 Equitable Relief. Each Borrower recognizes that, in the event any Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy at law may prove to be inadequate relief to the
Lender; therefore, each Borrower agrees that the Lender, if the Lender so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

11.14 Entire Agreement. This Agreement, together with the Financing Agreements
executed in connection herewith, constitutes the entire agreement among the
parties with respect to the subject matter hereof, and supersedes all prior
written or oral understandings, discussions and agreements with respect thereto
(including, without limitation, any term sheet or commitment letter). This
Agreement may be amended or modified only by mutual agreement of the parties
evidenced in writing and signed by the party to be charged therewith. Time is of
the essence hereof with respect to the Borrowers’ obligations hereunder. The
Recitals hereto are hereby incorporated into this Agreement by this reference
thereto.

 

11.15 Participations and Assignments. The Lender shall have the right, without
the consent of the Borrowers, to sell participations in, or assignments of, all
or any portion of its rights and interest under this Agreement, the Liabilities
and any of the Financing Agreements. The Lender may furnish any information
concerning the Borrowers in the possession of the Lender from time to time to
participants (including prospective participants) provided that such Person
agrees to comply with Section 11.21. In addition and without limiting the
foregoing, Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest.

 

11.16 Indemnity. The Borrowers agree, jointly and severally, to defend, protect,
indemnify and hold harmless the Lender and each and all of its officers,
directors, employees, attorneys, affiliates, and agents (“Indemnified Parties”)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for the Indemnified Parties in connection with
any investigative, administrative or judicial proceeding, whether or not the
Indemnified Parties shall be designated by a party thereto, or otherwise), which
may be imposed on, incurred by, or asserted against any Indemnified Party
(whether direct, indirect or consequential, and whether based on any federal or
state laws or other statutory regulations, including, without limitation,
securities, environmental and commercial laws and regulations, under common law
or at equitable cause, or on contract or otherwise) in any manner relating to or
arising out of this Agreement or the other Financing Agreements, or any act,
event or transaction related or attendant thereto, the making and the management
of the Loan (including, without limitation, any liability under federal, state
or local environmental laws or regulations) or the use or intended use of the
proceeds of the Loan hereunder; provided, that the Borrowers shall not have any
obligation to any Indemnified Party hereunder with respect to matters caused by
or resulting from the willful misconduct or gross negligence of such Indemnified
Party. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrowers shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all matters incurred by the Indemnified Parties. Any
liability, obligation, loss, damage, penalty, cost or expense incurred by the
Indemnified Parties shall be paid to the Indemnified Parties on demand, together
with interest thereon at the Default Rate from the date incurred by the
Indemnified Parties until paid by the Borrowers, be added to the Liabilities,
and be secured by the Collateral and the Real Property. The provisions of and
undertakings and indemnifications set out in this Section 11.16 shall survive
the satisfaction and payment of the Liabilities of the Borrower and the
termination of this Agreement.

 



- 57 -

 

 

11.17 Representations and Warranties. Notwithstanding anything to the contrary
contained herein, each representation or warranty contained in this Agreement or
any of the other Financing Agreements shall survive the execution and delivery
of this Agreement and the other Financing Agreements and the making of the Loan
and the repayment of the Liabilities hereunder.

 

11.18 Counterparts; Faxes. This Agreement and any amendment or supplement hereto
or any waiver granted in connection herewith may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. A signature hereto sent or
delivered by facsimile or other electronic transmission shall be as legally
binding and enforceable as a signed original for all purposes.

 

11.19 Limitation of Liability of Lender. It is hereby expressly agreed that:

 

(a) Lender may conclusively rely and shall be protected in acting or refraining
from acting upon any document, instrument, certificate, instruction or signature
believed to be genuine and may assume and shall be protected in assuming that
any Person purporting to give any notice or instructions in connection with any
transaction to which this Agreement relates has been duly authorized to do so.
Lender shall not be obligated to make any inquiry as to the authority, capacity,
existence or identity of any Person purporting to have executed any such
document or instrument or have made any such signature or purporting to give any
such notice or instructions;

 

(b) Lender shall not be liable for any acts, omissions, errors of judgment or
mistakes of fact or law, including, without limitation, acts, omissions, errors
or mistakes with respect to the Collateral, except for those arising out of or
in connection with Lender’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, except as required by applicable law,
Lender shall be under no obligation to take any steps necessary to preserve
rights in the Collateral against any other parties, but may do so at its option,
and all expenses incurred in connection therewith shall be payable by Borrowers;
and

 



- 58 -

 

 

(c) Lender shall not be liable for any action taken in good faith and believed
to be authorized or within the rights or powers conferred by this Agreement and
the other Financing Agreements.

 

11.20 Borrower Authorizing Accounting Firm. Borrowers shall authorize their
accounting firm and/or service bureaus to provide Lender with such information
as is requested by Lender in accordance with this Agreement. Each Borrower
authorizes Lender upon prior written notice to the Borrowers to, at any time
while a Default or Event of Default exists or, if a Default or Event of Default
does not exist, upon prior written consent of the Borrowers, contact directly
any such accounting firm and/or service bureaus to obtain such information.

 

11.21 Confidentiality. Lender shall hold all non-public information regarding
the Borrowers and obtained by Lender pursuant hereto confidential and shall not
disclose any such information, except that disclosure of such information may be
made (i) to Lender’s agents, employees, subsidiaries, Affiliates, attorneys,
auditors, professional consultants, rating agencies, insurance industry
associations and portfolio management services, (ii) to prospective transferees
or purchasers of any interest in the Loan or Liabilities, and to prospective
contractual counterparties (or the professional advisors thereto) in any
Interest Rate Protection Agreement permitted hereby, provided that any such
Persons shall have agreed to be bound by the provisions of this Section 11.21,
(iii) as required by law, subpoena, judicial order or similar order and in
connection with any litigation, investigation or proceeding, (iv) as may be
required in connection with the examination, audit or similar investigation of
such Person and (v) to a Person that is a trustee, investment advisor,
collateral manager, servicer, noteholder or secured party in a Securitization
(as hereinafter defined) in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization. For the
purposes of this Section, “Securitization” shall mean a public or private
offering by Lender or any of its Affiliates or their respective successors and
assigns, of securities which represent an interest in, or which are
collateralized, in whole or in party, by the Loan. Confidential information
shall not include information that either: (i) is in the public domain, or
becomes part of the public domain after disclosure to such Person through no
fault of such Person, or (ii) is disclosed to such Person by a Person other than
the Borrowers or an Affiliate of a Borrower (or Borrowers’ accountants,
attorneys or other advisors or agents), provided Lender does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Lender under this Section 11.21 shall supersede and replace the
obligations of Lender under any confidentiality agreement in respect of this
financing executed and delivered by Lender prior to the date hereof.

 

11.22 Customer Identification - USA Patriot Act Notice. The Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Patriot
Act”), and the Lender’s policies and practices, the Lender is required to
obtain, verify and record certain information and documentation that identifies
the Borrower, which information includes the name and address of the Borrowers
and such other information that will allow the Lender to identify the Borrowers
in accordance with the Patriot Act.

 



- 59 -

 

 

11.23 SUBMISSION TO JURISDICTION; WAIVER OF VENUE. EACH BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

 

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO
THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS,
THE COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS
AND APPELLATE COURTS FROM ANY THEREOF;

 

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING (i) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME; AND

 

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
BORROWER AT ITS ADDRESS SET FORTH ABOVE OR AT SUCH OTHER ADDRESS OF WHICH THE
LENDER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. EACH BORROWER AGREES THAT SUCH
SERVICE, TO THE FULLEST EXTENT PERMITTED BY LAW (i) SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE BORROWER IN ANY SUIT, ACTION OR
PROCEEDING, AND (ii) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON
AND PERSONAL DELIVERY TO THE BORROWER. SOLELY TO THE EXTENT PROVIDED BY
APPLICABLE LAW, SHOULD ANY BORROWER, AFTER BEING SERVED, FAIL TO APPEAR OR
ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER
OF DAYS PRESCRIBED BY LAW AFTER THE DELIVERY OR MAILING THEREOF, EACH BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE
COURT AGAINST SUCH BORROWER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS,
COMPLAINT, PROCESS OR PAPERS. NOTHING HEREIN SHALL AFFECT THE LENDER’S RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR LIMIT THE LENDER’S RIGHT
TO BRING PROCEEDINGS AGAINST THE BORROWER OR ITS PROPERTY IN ANY COURT OR ANY
OTHER JURISDICTION.

 

11.24 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS IN
ACCORDANCE WITH, AND ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 



- 60 -

 

 

11.25 JURY TRIAL. EACH BORROWER AND THE LENDER HEREBY IRREVOCABLY AND KNOWINGLY
WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW) ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY COUNTERCLAIM)
ARISING OUT OF THIS AGREEMENT, THE FINANCING AGREEMENTS OR ANY OTHER AGREEMENTS
OR TRANSACTIONS RELATED HERETO OR THERETO, INCLUDING, WITHOUT LIMITATION, ANY
ACTION OR PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR (B) ARISING FROM ANY
DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS AGREEMENT AND THE
FINANCING AGREEMENTS. THE LENDER AND THE BORROWER AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.

 

12. LOAN GUARANTY.

 

12.1 Joint and Several Liability; Guaranty. Notwithstanding anything to the
contrary contained herein, each Borrower hereby agrees that the Liabilities of
each Borrower hereunder shall be joint and several obligations of all of the
Borrowers. Additionally, each Borrower hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lender the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Liabilities and
all costs and expenses including, without limitation, all court costs and
reasonable attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by any such
Person in endeavoring to collect all or any part of the Liabilities from, or in
prosecuting any action against any Borrower or any other guarantor of all or any
part of the Liabilities (such costs and expenses, together with the Liabilities,
collectively the “Guaranteed Obligations”). Each Borrower further agrees that
the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this loan
guaranty (this “Loan Guaranty”) apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations.

 

12.2 Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not of
collection. Each Borrower waives any right to require the Lender to sue any
other Borrower, any other guarantor, or any other person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations, until such time as the Guaranteed Obligations are
indefeasibly paid in full.

 

12.3 No Discharge or Diminishment of Loan Guaranty.

 

(a) Except as otherwise provided for herein, the obligations of each Borrower
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Borrower may have at any time against any Obligated Party, the Lender
or any other Person, whether in connection herewith or in any unrelated
transactions.

 



- 61 -

 

 

(b) The obligations of each Borrower under this Loan Guaranty are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c) Further, the obligations of any Borrower under this Loan Guaranty are not
discharged or impaired or otherwise affected by: (i) the failure of the Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Lender with respect to any collateral securing any part of the
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Borrower or that would otherwise operate as a
discharge of any Borrower as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).

 

12.4 Defenses Waived. To the fullest extent permitted by applicable law, each
Borrower hereby waives any defense based on or arising out of any defense of any
other Borrower or any other Obligated Party or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any other Borrower or Obligated Party, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. Each Borrower confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder. The Lender may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Borrower under this Loan Guaranty except to the
extent the Guaranteed Obligations have been fully and indefeasibly paid in cash.
To the fullest extent permitted by applicable law, each Borrower waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Borrower against any Obligated
Party or any security.

 



- 62 -

 

 

12.5 Rights of Subrogation. No Borrower will assert any right, claim or cause of
action, including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Credit Parties and all Obligated Parties have fully performed all
their obligations to the Lender.

 

12.6 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Borrower’s obligations under this Loan Guaranty with respect
to that payment shall be reinstated at such time as though the payment had not
been made and whether or not the Lender, as applicable, is in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the other Borrowers forthwith on demand by the Lender.

 

12.7 Information. Each Borrower assumes all responsibility for being and keeping
itself informed of the other Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Borrower
assumes and incurs under this Loan Guaranty, and agrees that the Lender shall
not have any duty to advise any Borrower of information known to it regarding
those circumstances or risks.

 

12.8 Maximum Liability. The provisions of this Loan Guaranty are severable, and
in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Borrower under this
Loan Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Borrower’s liability under this
Loan Guaranty, then, notwithstanding any other provision of this Loan Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Borrowers or the Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Borrower’s “Maximum Liability”. This Section with respect to the Maximum
Liability of each Borrower is intended solely to preserve the rights of the
Lender to the maximum extent not subject to avoidance under applicable law, and
no Borrower nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Borrower hereunder shall not be
rendered voidable under applicable law. Each Borrower agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Borrower without impairing this Loan Guaranty or affecting the rights
and remedies of the Lender under other sections of this Agreement and the
Financing Agreements, provided that, nothing in this sentence shall be construed
to increase any Borrowers obligations under the Loan Guaranty beyond its Maximum
Liability.

 



- 63 -

 

 

12.9 Contribution. In the event any Borrower (a “Paying Borrower”) shall make
any payment or payments under this Loan Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty, each other Borrower (each a “Non-Paying
Borrower”) shall contribute to such Paying Borrower an amount equal to such
Non-Paying Borrower’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Borrower. For purposes of this Article 12,
each Non-Paying Borrower’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Borrower shall be determined as of the date on which
such payment or loss was made by reference to the ratio of (i) such Non-Paying
Borrower’s Maximum Liability as of such date (without giving effect to any right
to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Borrower’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Borrower from the other
Borrowers after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Borrowers hereunder
(including such Paying Borrower) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Borrower, the
aggregate amount of all monies received by such Borrower from the other
Borrowers after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Borrower’s several liability
for the entire amount of the Guaranteed Obligations (up to such Borrower’s
Maximum Liability). Each of the Borrowers covenants and agrees that its right to
receive any contribution under this Loan Guaranty from a Non-Paying Borrower
shall be subordinate and junior in right of payment to the payment in full in
cash of the Guaranteed Obligations. This provision is for the benefit of the
Lender and the Borrowers and may be enforced by any one, or more, or all of them
in accordance with the terms hereof.

 

12.10 Liability Cumulative. The liability of each Borrower under this Article 12
is in addition to and shall be cumulative with all liabilities of each Borrower
to the Lender under this Agreement and the other Financing Agreements to which
such Borrower is a party or in respect of any obligations or liabilities of the
other Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

12.11 Consideration; Benefit of Guaranty. The Credit Parties are engaged in
related businesses to such an extent that the financial strength and flexibility
of each Borrower has a direct impact on the success of each other Borrower. Each
Borrower will derive substantial direct and indirect benefit from the extensions
of credit hereunder. Each Borrower agrees that the provisions of this Article 12
are for the benefit of the Lender, and its successors, transferees, endorsees
and assigns, and nothing herein contained shall impair, as between any other
Borrowers and such Persons, the obligations of such other Borrowers under this
Agreement and the Financing Agreements.

 

 

 

[Signature Page Follows]

 

- 64 -

 

 

IN WITNESS WHEREOF, this Term Loan and Security Agreement has been duly executed
as of the day and year first above written.

 



  BORROWERS:             HP CARTERET, LLC,           By:  Cornerstone Core
Properties REIT, Inc., a   Maryland corporation, its Manager                    
By: /s/ Kent Eikanas          Name: Kent Eikanas          Title: President      
    HP hamlet, LLC,           By:  Cornerstone Core Properties REIT, Inc., a  
Maryland corporation, its Manager                     By: /s/ Kent Eikanas  
       Name: Kent Eikanas          Title: President           HP shelby, LLC,  
        By:  Cornerstone Core Properties REIT, Inc., a   Maryland corporation,
its Manager                     By: /s/ Kent Eikanas          Name: Kent Eikanas
         Title: President                   LENDER:             THE PRIVATEBANK
AND TRUST   COMPANY               By: /s/ Adam D. Panos     Name: Adam D. Panos
    Title: Managing Director



 



Term Loan and Security Agreement



 

 

 